Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 1 of 84




                  EXHIBIT B
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 2 of 84          1/3/2014 12:20:40 PM
                                                       Chris Daniel - District Clerk Harris County
                                                                            Envelope No. 127560
                                                                             By: ALEX CASARES




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 3 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 4 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 5 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 6 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 7 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 8 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 9 of 84




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 10 of 84




                  EXHIBIT C
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 11 of 84 1/24/2014 3:14:39 PM
                                                             Chris Daniel - District Clerk Harris County
                                                                                  Envelope No. 297225
                                                                                   By: ALEX CASARES




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              lD
                                          nie
                                       Da
                                    is
                                  hr
                               C
                             of
                           e
                        ffic
                   y O
                op
              C
           ial
         fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 12 of 84




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 13 of 84




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 14 of 84




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 15 of 84




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 16 of 84




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 17 of 84




                  EXHIBIT D
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 18 of 84
                                                                           1


1                    IN THE UNITED STATES BANKRUPTCY COURT

2                      FOR THE SOUTHERN DISTRICT OF TEXAS

3                                 HOUSTON DIVISION

4      IN RE:                        §    CASE NO. 18-31189-H1-7
                                     §    HOUSTON, TEXAS
5      HASSELL 2012 JOINT VENTURE,   §    FRIDAY,
                                     §    MARCH 9, 2018




                                                               k
                                                            ler
6                     DEBTOR.        §    11:00 A.M. TO 11:19 A.M.
       ***********************************************************




                                                         tC
7      R. HASSELL AND COMPANY, INC. §     CASE NO. 18-3042-H1-ADV
                                     §    HOUSTON, TEXAS




                                                     ric
8      VERSUS                        §    FRIDAY,




                                                  ist
                                     §    MARCH 9, 2018
9      HASSELL CONSTRUCTION, INC.    §    11:00 A.M. TO 11:19 A.M.




                                               lD
10



                                            nie
                            EMERGENCY MOTION HEARING
11                          (TELEPHONIC CONFERENCE)
                                         Da
12                     BEFORE THE HONORABLE MARVIN ISGUR
                                      is
                         UNITED STATES BANKRUPTCY JUDGE
                                    hr

13
                                  C



14
                                of
                              e




15           APPEARANCES:                         SEE NEXT PAGE
                           ffic




16
                        O




17
                       y
                    op




18
                  C




19
                ial
             fic




20                          TRANSCRIPTION SERVICE BY:
          of




21                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
        Un




                            935 ELDRIDGE ROAD, #144
22                          SUGAR LAND, TEXAS 77478
                     Tel: 281-277-5325 ▼ Fax: 281-277-0946
23                        www.judicialtranscribers.com

24
             Proceedings recorded by electronic sound recording;
25              transcript produced by transcription service.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 19 of 84
                                                                           2


1                                 APPEARANCES:
                           (APPEARING TELEPHONICALLY)
2

3      FOR R. HASSELL BUILDERS,
       ET AL:                             LEONARD H. SIMON, ESQ.
4                                         ROBERT PENDERGRAFT, ESQ.
                                          PENDERGRAFT & SIMON, LLP
5                                         THE RIVIANA BUILDING
                                          2777 ALLEN PARKWAY, SUITE 800




                                                               k
                                                            ler
6                                         HOUSTON, TEXAS 77019
                                          713-737-8207




                                                         tC
7
       FOR THE MOVANTS:




                                                     ric
8      R. HASSELL AND COMPANY;




                                                  ist
       R. HASSELL BUILDERS;
9      R. HASSELL HOLDING COMPANY;




                                               lD
       GR GROUP RESOURCES;
10     ROYCE HASSELL; AND



                                            nie
       SYLVIA HASSELL:                    DERRICK CARSON, ESQ.
11                                        JONATHAN PELAYO, ESQ.
                                         Da
                                          CHRISTIAN PEREZ, ESQ.
12                                        LOCKE LORD, LLP
                                      is
                                          JPMORGAN CHASE TOWER
                                    hr

13                                        600 TRAVIS
                                  C



                                          HOUSTON, TEXAS 77002
14                                        713-226-1200
                                of
                              e




15     FOR THE MOVANTS:
                           ffic




       HASSELL CONSTRUCTION CO.;
16     HASSELL MANAGEMENT SERVICES;
                        O




       JAMES C. HASSELL;
17     INTERVENORS: PHILIP HASSELL;
                       y




       MICHAEL HASSELL;
                    op




18     SEAN HASSELL; JASON HASSELL;
                  C




       AND MICHAEL HASSELL, TRUSTEE
19     OF JAMES C. HASSELL
               ial




       INTERVIVOS TRUST:                  BOGDAN RENTEA, ESQ.
             fic




20                                        RENTEA & ASSOCIATES
                                          700 LAVACA, SUITE 1400
          of




21                                        AUSTIN, TEXAS 78701
        Un




                                          512-472-6291
22
                                          RON SATIJA, ESQ.
23                                        HAJJAR PETERS, LLP
                                          3144 BEE CAVES ROAD
24                                        AUSTIN, TEXAS 78746
                                          512-637-4956
25




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 20 of 84
                                                                             3


1             HOUSTON, TEXAS; FRIDAY, MARCH 9, 2018; 11:00 A.M.

2                            (TELEPHONIC CONFERENCE)

3                    THE COURT:    All right.   Good afternoon.     We are

4      here for a telephonic hearing on an emergency basis in a

5      recently-filed involuntary petition in a removed adversary




                                                                k
                                                             ler
6      proceeding.    The involuntary is Hassell 2012 Joint Venture,




                                                          tC
7      18-31189.    The Adversary Proceeding is R. Hassell and




                                                      ric
8      Company, Inc. versus Hassell Construction, Inc., 18-3042.




                                                   ist
9                    We’ll take appearances on the telephone.          We have




                                                lD
10     no appearances in court, as expected.          If you wish to



                                            nie
11     appear, please press five star on your phone.           If you’re
                                         Da
12     just observing, you don’t need to press anything.
                                       is
                                    hr

13                   Mr. Simon?
                                   C



14                   MR. SIMON:    Leonard Simon, S-I-M-O-N, along with
                                  of
                              e




15     my partner, Robert Pendergraft.
                           ffic




16                   MR. PENDERGRAFT:    Good morning, Your Honor.
                        O




17                   THE COURT:    Good morning.    From 713-238-3612.
                        y
                     op




18                   MR. CARSON:   Also on the call, Your Honor,
                   C




19     is Derrick Carson from Locke Lord, with my partner,
               ial
             fic




20     Jonathan Pelayo and Christian Perez.
          of




21                   THE COURT:    And who do you represent, Mr. Carson?
        Un




22                   MR. CARSON:    We represent, Your Honor, the

23     Movants but not in this proceeding.         We represent them in

24     the State Court action and all through the arbitration.

25                   THE COURT:    And who would that be, who’s the




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 21 of 84
                                                                           4


1      Movant?

2                   MR. CARSON:    Sure.   R. Hassell and Company;

3      R. Hassell Builders; R. Hassell Holding Company, GR Group

4      Resources, LLP.

5                   THE COURT:    Thank you.




                                                               k
                                                            ler
6                   MR. CARSON:    And also Sylvia Hassell and




                                                         tC
7      Royce Hassell.




                                                     ric
8                   THE COURT:    Thank you.    Mr. Rentea?




                                                  ist
9                   MR. RENTEA:    (No verbal response).




                                                lD
10                  THE COURT:    Mr. Rentea?



                                            nie
11                  MR. RENTEA:    Your Honor, good morning.       This
                                         Da
12     is Bogdan Rentea representing the moving parties:
                                      is
                                    hr

13     Hassell Construction Company, Inc.; Hassell Management
                                  C



14     Services; James C. Hassell; and Intervenors, Philip Hassell,
                                 of
                              e




15     Michael Hassell, Sean Hassell (phonetic), Jason Hassell and
                           ffic




16     Michael Hassell, as the Trustee of the James C. Hassell
                        O




17     Intervivos Trust.
                       y
                    op




18                  THE COURT:    Thank you.    And from an Austin area
                  C




19     code, it’s 512-637-4956.
                 ial
             fic




20                  MR. SATIJA:    Your Honor, this is Ron Satija and I
          of




21     represent -- S-A-T-I-J-A -- and I represent the same parties
        Un




22     as Mr. Rentea.

23                  THE COURT:    All right.    So, Mr. Satija, what are

24     you trying to accomplish with the involuntary bankruptcy

25     filing?




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 22 of 84
                                                                           5


1                   MR. SATIJA:    Your Honor, so obviously you’ve been

2      through the whole, you know, previous --

3                   THE COURT:    Yeah.   Mr. Satija.

4                   MR. SATIJA:    -- involuntary case and --

5                   THE COURT:    Mr. Satija, what are you trying to




                                                               k
                                                            ler
6      accomplish with the involuntary bankruptcy filing?




                                                         tC
7                   MR. SATIJA:    Your Honor, there is -- right now we




                                                     ric
8      have a partner who has --




                                                  ist
9                   THE COURT:    Mr. Satija?




                                                lD
10                  MR. SATIJA:    Yes.



                                            nie
11                  THE COURT:    Listen to my question.
                                          Da
12                  MR. SATIJA:    Yes.
                                      is
                                    hr

13                  THE COURT:    What are you trying to accomplish
                                  C



14     with the involuntary bankruptcy filing?
                                 of
                              e




15                  MR. SATIJA:    We are trying to bring before this
                           ffic




16     Court a situation where there is property of the Estate that
                        O




17     needs to be administered by a bankruptcy court.
                       y
                    op




18                  THE COURT:    All right.    Then is -- in the
                  C




19     adversary proceeding, that property is going to be the
               ial
             fic




20     collection of the arbitration award, right?
          of




21                  MR. SATIJA:    Yes, Your Honor --
        Un




22                  THE COURT:    Okay.

23                  MR. SATIJA:    -- as well as --

24                  THE COURT:    Okay.

25                  MR. SATIJA:    I mean, with clarification and --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 23 of 84
                                                                           6


1                   THE COURT:    So, Mr. Rentea --

2                   MR. SATIJA:    -- once we --

3                   THE COURT:    So, Mr. Rentea, are --

4                   MR. SATIJA:    -- clarified and clarified --

5                   THE COURT:    Mr. Rentea, is your client prepared




                                                               k
                                                            ler
6      to deposit the money into the Court’s Registry so that we




                                                         tC
7      can administer it and prepared to release the liens in




                                                     ric
8      accordance with the arbitration award?




                                                  ist
9                   MR. RENTEA:    Only that portion that we believe is




                                                lD
10     an uncontested amount of profits owed to one of the partners



                                            nie
11     by the Partnership.
                                         Da
12                  THE COURT:    No.   It all comes in, right?      And
                                        is
                                    hr

13     then --
                                  C



14                  MR. RENTEA:    Excuse me?
                                 of
                              e




15                  THE COURT:    If what’s going to happen is: we’re
                           ffic




16     going to have an involuntary proceeding to figure out how to
                        O




17     allocate it, then the Judgment and the arbitration award
                       y
                    op




18     needs to be paid or else let’s go to the State Court so that
                  C




19     it can be paid and I’ll order it all to come into here to
                 ial
             fic




20     the Registry.
          of




21                  But why wouldn’t we at least collect it all if
        Un




22     the goal is what I was told by Mr. Satija?          The money all

23     has to come in, right?

24                  MR. RENTEA:    Correct, there’s currently an

25     amount.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 24 of 84
                                                                               7


1                    THE COURT:    Then -- and just -- then --

2                    MR. RENTEA:    However, Judge, that it’s

3      undisputed --

4                    THE COURT:    I don’t care what’s disputed.

5                    MR. RENTEA:    -- that income is.




                                                               k
                                                            ler
6                    THE COURT:    I don’t care what’s disputed or




                                                         tC
7      undisputed.     I have an arbitration award.      If that gets




                                                     ric
8      confirmed, it’s all undisputed.        If you want to dispute it,




                                                  ist
9      go dispute it.




                                               lD
10                   But if the purpose of the involuntary is to see



                                            nie
11     that the money is allocated outright, then why wouldn’t we
                                         Da
12     either get the money deposited into our Registry for the
                                       is
                                    hr

13     full amount of the arbitration award or let the State Court
                                   C



14     decide what to do with the arbitration award and then have
                                  of
                              e




15     all the money put into the Court’s Registry?            It looks to me
                           ffic




16     like that the fiduciaries to this Estate who are alleging
                        O




17     that they are partners are trying not to collect the money
                        y
                     op




18     into the Estate, not the other way around.          And Mr. Satija
                  C




19     told me the right thing: he’s trying to get money into the
                 ial
             fic




20     Estate.    Let’s get it in.
          of




21                   MR. SATIJA:    Your Honor, Ron Satija again for the
        Un




22     Movants.    But the amount, as we speak, is incorrect.          There

23     is an undisputed amount but there’s also a disputed amount

24     and --

25                   THE COURT:    There is an arbitration award.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 25 of 84
                                                                             8


1                   If you don’t think it ought to be confirmed, why

2      isn’t the State Court going to decide that question?            And

3      why in the world are you arguing, Mr. Satija, if you’re

4      representing a partner of the Partnership, that the

5      Partnership shouldn’t collect more, not less?           Let’s be




                                                               k
                                                            ler
6      careful about what position you’re taking.




                                                         tC
7                   MR. SATIJA:    No, no, no.    And I do understand




                                                     ric
8      that, Your Honor.     The problem at that point is that the




                                                  ist
9      arbitrators have decided -- and the math is completely




                                               lD
10     incorrect in the arbitration award and obviously



                                            nie
11     Mr. Rentea can address that, you know, more clearly than I
                                         Da
12     can but --
                                      is
                                    hr

13                  THE COURT:    Why is he capable --
                                  C



14                  MR. SATIJA:    -- if there is --
                                 of
                              e




15                  THE COURT:    What is Mr. Rentea incapable of doing
                           ffic




16     that to the State Court?
                        O




17                  MR. SATIJA:    I think there’s --
                       y
                    op




18                  THE COURT:    Mr. Rentea, why can’t you do that at
                  C




19     the State Court?
               ial
             fic




20                  MR. RENTEA:    Well, we can do it in State Court,
          of




21     but I just thought that once a bankruptcy was filed, the
        Un




22     proper place to have all issues addressed was in Bankruptcy

23     Court, not bring you a decision from a state court.

24                  THE COURT:    Well, I appreciate that courtesy and

25     I don’t need it.     I’ll remand the case, if that’s why we did




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 26 of 84
                                                                           9


1      it.     Let’s let the State Judge decide what should happen.

2      And then I agree with you that if we have -- if the money

3      belongs to the Joint Venture, whatever gets collected gets

4      deposited into the Registry until we figure out if we’re

5      going to have a Joint Venture case or not.          We’ll figure out




                                                               k
                                                            ler
6      later whether we have a Joint Venture case.




                                                         tC
7                    Why shouldn’t I remand if the only reason you did




                                                     ric
8      that was out of courtesy to me?




                                                  ist
9                    MR. SATIJA:    Your Honor, I mean --




                                                lD
10                   THE COURT:    All right.



                                            nie
11                   MR. SATIJA:    -- I wouldn’t say it’s out of
                                          Da
12     courtesy.     I would say there’s 4.9 -- this is Mr. Satija
                                       is
                                    hr

13     again, I apologize.      There’s $4.9 million that is supposedly
                                   C



14     owed in partnership profits to the Royce Hassell entities
                                  of
                              e




15     and what the arbitrator doesn’t address at all is that means
                           ffic




16     that there’s essentially $15 million owed to the Hassell
                        O




17     Construction Company and the removing party entities.
                        y
                     op




18                   THE COURT:    Yes, so why would you --
                   C




19                   MR. SATIJA:    And that’s an issue --
                 ial
               fic




20                   THE COURT:    Tell me again --
          of




21                   MR. SATIJA:    -- the bankruptcy --
        Un




22                   THE COURT:    Tell me again why, as a partner of

23     this entity, would you want to argue that it should collect

24     less?

25                   MR. SATIJA:    No.   If there’s $20 million owed,




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 27 of 84
                                                                           10


1      then I’m arguing that there’s money out there to be

2      collected, there’s more money --

3                   THE COURT:    Well, all that’s in there --

4                   MR. SATIJA:    -- out there.

5                   THE COURT:    All that’s in there that needs to be




                                                               k
                                                            ler
6      paid over right now is a million-two and release the liens.




                                                         tC
7                   If everybody’s agreeing it’s at least a million-




                                                     ric
8      two, doesn’t that just resolve it?        I’ll keep it, you put




                                                  ist
9      the money here in the Registry.




                                               lD
10                  MR. SATIJA:    Mr. Rentea, what is the amount



                                            nie
11     that’s undisputed?
                                         Da
12                  MR. RENTEA:    Your Honor, Bogdan Rentea.
                                      is
                                    hr

13     Your Honor, there’s not a million-two owed.           The arbitrators
                                  C



14     netted out amounts owed and came up with the $1.2 million.
                                 of
                              e




15                  THE COURT:    Right.
                           ffic




16                  MR. RENTEA:    We believe that if the proper
                        O




17     profits are calculated, we are owed half a million dollars
                       y
                    op




18     on a net basis.
                  C




19                  THE COURT:    I understand that.
               ial
             fic




20                  MR. RENTEA:    That’s the profit of --
          of




21                  THE COURT:    Go litigate that.
        Un




22                  But way are you bringing it to me?

23                  MR. RENTEA:    Because once the Petition was filed,

24     I thought that this core proceeding should be in front of

25     you versus staying in State Court.        That’s --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 28 of 84
                                                                           11


1                   THE COURT:    Okay.   Well, that’s wrong.       I’m

2      remanding.

3                   MR. RENTEA:    -- what our (indiscernible).

4                   THE COURT:    If that’s the reason, then I’m

5      remanding.




                                                               k
                                                            ler
6                   MR. SATIJA:    Your Honor, this is Mr. Satija




                                                         tC
7      again.   You know, it’s -- my feeling is that -- and the




                                                     ric
8      reason that we filed the bankruptcy is that there’s an issue




                                                  ist
9      here where there is -- a partner is filing an involuntary to




                                               lD
10     determine and to -- essentially to dissolve a partnership,



                                            nie
11     to determine the Partnership assets.         We do have an
                                          Da
12     arbitration award, but the arbitration award shouldn’t
                                      is
                                    hr

13     necessarily be the guiding light.        It shouldn’t necessarily
                                  C



14     be the loadstone as far as where that’s heard, whether
                                 of
                              e




15     that’s heard in the State Court or whether it’s heard in the
                           ffic




16     Federal Court.
                        O




17                  Our feeling is: we have an estate, the Estate has
                       y
                    op




18     certain assets, that we satisfy the Section 303(b)(3)(A)
                  C




19     criteria and, you know, those assets -- you know, they’re
                ial
             fic




20     undisputed that we don’t have a problem with or happily can
          of




21     come into this Court, and then this Court can make a
        Un




22     determination, which it’s in the best position to do, as to

23     what the remaining assets of the Bankruptcy Estate are.

24                  THE COURT:    So let me ask you once again because

25     that’s a different answer than where we started.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 29 of 84
                                                                           12


1                   What was the purpose of the filing of the

2      Involuntary Petition, what are you trying to accomplish?            If

3      what you’re trying to accomplish is to --

4                   MR. SATIJA:    Filing the Involuntary --

5                   THE COURT:    If what you’re trying to accomplish




                                                               k
                                                            ler
6      is to minimize money into the Estate, tell me that.           But if




                                                         tC
7      you’re trying to maximize money into the Estate, we should




                                                     ric
8      remand.




                                                  ist
9                   What are you trying to do?




                                               lD
10                  MR. SATIJA:    We’re trying to determine the



                                            nie
11     correct amount of money into the Estate, Your Honor.
                                         Da
12                  THE COURT:    No, you’re not.
                                      is
                                    hr

13                  MR. SATIJA:    What -- I would --
                                  C



14                  THE COURT:    Why would you file -- why would you
                                 of
                              e




15     bother to file an involuntary to figure out the correct
                           ffic




16     amount of money?     I asked not why you remanded it -- why you
                        O




17     removed the adversary.      I asked why you filed the
                       y
                    op




18     involuntary.
                  C




19                  Why did you file the involuntary?
                 ial
             fic




20                  MR. SATIJA:    We filed the involuntary because
          of




21     under 303, a partner has a right to file the involuntary to
        Un




22     basically determine the debts and assets of the Partnership

23     and make a proper distribution when there’s no authority to

24     file a voluntary case.

25                  THE COURT:    That’s telling me a legal basis on




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 30 of 84
                                                                           13


1      which it was legal to file it.        It doesn’t tell me why you

2      filed it.

3                    Did you file it to minimize of to maximize the

4      money coming into the Estate or neither one?

5                    MR. SATIJA:    Well, I mean, once the bankruptcy is




                                                               k
                                                            ler
6      filed and all the assets are determined, it’s -- I don’t




                                                         tC
7      know that it’s a question of minimization or maximization.




                                                     ric
8      It’s a question of paying the creditors, and the creditors




                                                  ist
9      will get paid the amount that they deserve from the




                                               lD
10     Bankruptcy Estate.     That’s --



                                            nie
11                   THE COURT:    So why did you file the involuntary
                                         Da
12     bankruptcy, what is the -- what are you trying to
                                       is
                                    hr

13     accomplish?
                                   C



14                   MR. SATIJA:    We’re trying to accomplish having
                                  of
                              e




15     the Court that has -- that’s a proper court for jurisdiction
                           ffic




16     over the dissolution of the Partnership essentially, to
                        O




17     essentially dissolve the Partnership, determine the correct
                        y
                     op




18     assets and debts of the Partnership, get everybody paid and
                   C




19     on their merry way.
                ial
             fic




20                   THE COURT:    And why shouldn’t we allow the State
          of




21     Court to determine how much is owed under the arbitration
        Un




22     award?

23                   MR. SATIJA:    In connection with the filing of

24     this case, Your Honor, I think it’s allowable to remove the

25     case, you know, and there’s not an emergency.           I mean,




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 31 of 84
                                                                           14


1      that’s one thing that I do want to address here.

2                    THE COURT:    Well, why did you wait until the --

3                    MR. SATIJA:    In any --

4                    THE COURT:    -- day before the hearing to file it?

5                    MR. SATIJA:    -- situation I --




                                                                k
                                                             ler
6                    THE COURT:    Why did you wait till the day before




                                                          tC
7      the hearing to file this?       You’ve known about it for a long




                                                      ric
8      time.    You waited till the day before to file it.




                                                   ist
9                    Why did you do that?




                                                 lD
10                   MR. SATIJA:    This is the reason, Your Honor --



                                            nie
11                   THE COURT:    Okay.
                                           Da
12                   MR. SATIJA:    -- that waited until the day
                                       is
                                    hr

13     before --
                                   C



14                   THE COURT:    Okay.
                                  of
                              e




15                   MR. SATIJA:    -- is that there’s 90 days after an
                           ffic




16     arbitration award is entered to dispute the finding of the
                        O




17     Court and we’re -- we -- yesterday was the 91st day and that
                        y
                     op




18     means that there was some -- there’s some debts that we’re
                   C




19     disputing obviously from the arbitration award but there are
                ial
               fic




20     some debts that are undisputed.          They filed a motion to
          of




21     confirm the award.     We filed a motion to vacate or modify.
        Un




22     And so obviously their -- they think that some of those

23     debts are undisputed since they’re filing a motion to

24     confirm it, and we are not disputing certain of those debts.

25     So yesterday is the day that --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 32 of 84
                                                                            15


1                   THE COURT:    The arbitration award has nothing to

2      do on its face with the debts of Hassell 2012 Joint Venture.

3      It has to do --

4                   MR. SATIJA:    Your Honor, it’s also --

5                   THE COURT:    -- with an award --




                                                               k
                                                            ler
6                   MR. SATIJA:    -- that if we’re going to satisfy --




                                                         tC
7      I think it’s 303(h) that says the business is not paying its




                                                     ric
8      debts, its undisputed debts -- the previous case was




                                                  ist
9      dismissed.    The previous bankruptcy case was dismissed




                                               lD
10     because there -- you know, there were undisputed debts.



                                            nie
11                  Here there are undisputed debts and it gives us
                                         Da
12     the mechanism under 303 to file it --
                                      is
                                    hr

13                  THE COURT:    Yeah, I’m not --
                                  C



14                  MR. SATIJA:    -- and that has happened.
                                 of
                              e




15                  THE COURT:    I am not today going to dismiss --
                           ffic




16                  MR. SATIJA:    And the reason that I say that
                        O




17     there’s no emergency or that the emergency is minimal is
                       y
                    op




18     because when I normally see these situations, Your Honor,
                  C




19     it’s filed at the last minute, a jury is impaneled,
               ial
             fic




20     witnesses are coming in from other jurisdictions.           And in
          of




21     this case, we have a bench trial and it’s purely on the
        Un




22     Record with no witnesses.

23                  So, I mean, for Mr. Simon, you know, to file

24     this, you know, on such a quick turnaround basis and not

25     give us the ability to respond with due process and make




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 33 of 84
                                                                           16


1      these arguments, you know, in the Bankruptcy Court, there is

2      not an emergency.     The Court can easily -- the State Court,

3      if it hears it in a week or if it hears it in a month, it’s

4      not going to make that much of a difference.

5             And Mr. Simon contended in his Motion that there’s




                                                               k
                                                            ler
6      some issue with refinancing of his client’s homestead and,




                                                         tC
7      Your Honor, we’ve not been approached to release the lien to




                                                     ric
8      have a refinance for the homestead.         And obviously any




                                                  ist
9      creditor goes through that analysis, you know.          In Texas, if




                                               lD
10     somebody wants the lien released on their homestead to



                                             nie
11     refinance it, of course we have to look into it and do that.
                                          Da
12                  THE COURT:    Well, I’ll give you --
                                      is
                                    hr

13                  MR. SATIJA:    I’ll --
                                  C



14                  THE COURT:    I will give the responding parties in
                                 of
                              e




15     the arbitration an option: I’m either going to remand the
                           ffic




16     case, or the liens will be released and the funds that are
                        O




17     ordered by the arbitration award, which is about a million-
                       y
                    op




18     two, will be deposited into the Registry.
                  C




19                  What do you want?
               ial
             fic




20                  MR. SATIJA:    May I ask a question before
          of




21     answering?
        Un




22                  THE COURT:    Sure.

23                  MR. SATIJA:    If it turns out that the award goes

24     the other way and the liens are valid, then wouldn’t that be

25     something that this Court should determine and be able to




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 34 of 84
                                                                            17


1      then collect on the liens?       I mean, I feel like we’re taking

2      away property of the Estate at that point.

3                   THE COURT:    No problem.    I’m happy to --

4                   MR. SATIJA:    To those liens.

5                   THE COURT:    I am happy to remand.




                                                               k
                                                            ler
6                   MR. SATIJA:    We would be happy to release the




                                                         tC
7      liens on Mr. Simon’s client’s homestead, of course.




                                                     ric
8                   THE COURT:    I’m happy to remand.




                                                  ist
9                   Would you like to comply with the arbitration




                                                lD
10     award by releasing the liens and depositing the funds into



                                             nie
11     the Court’s Registry or have the case remanded?           I’m very
                                         Da
12     familiar with this case.       It should never have occurred.
                                      is
                                    hr

13                  Now which do you all want to do?
                                  C



14                  MR. SATIJA:    I’ll defer to Mr. Rentea on that and
                                 of
                              e




15     to the client, Your Honor.
                           ffic




16                  THE COURT:    Mr. Rentea?
                        O




17                  MR. RENTEA:    Remand.     Would remand.   There’s no
                       y
                    op




18     $1.2 million to deposit, Your Honor.
                  C




19                  THE COURT:    All right.    The case is remanded.
               ial
             fic




20                  I find this case was removed in bad faith, never
          of




21     should have been removed.       It was -- you all waited, you
        Un




22     removed it till the day before to avoid the State Court

23     hearing and there’s absolutely no reason why it should be

24     heard in the Bankruptcy Court.

25                  The issue for the Bankruptcy Court is: whether




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 35 of 84
                                                                            18


1      the proceeds of the arbitration award, which are not made in

2      the name of Hassell 2012 Joint Venture, should come into

3      Hassell 2012 Joint Venture?

4                     As to whether or not the bankruptcy case ought to

5      be dismissed, Mr. Simon, I’ll let you address that but I




                                                               k
                                                            ler
6      don’t see an emergency on that question and I’m inclined for




                                                         tC
7      that just to come up in the ordinary course.




                                                     ric
8                     MR. SIMON:   Well, Your Honor, if that’s your




                                                  ist
9      decision on that, I’m going to defer to you on it.           We do




                                                lD
10     want the case remanded.      We want to go forward with our



                                            nie
11     hearing.      Hopefully we can still go forward with it today at
                                           Da
12     1:30.
                                        is
                                    hr

13                    THE COURT:   All right.   We’ll enter the Order
                                   C



14     right away.      I’m going to remand the case.      I will carry the
                                   of
                              e




15     Joint Venture to allow an ordinary response to be filed and
                           ffic




16     we’ll determine whether to dismiss it, not on an emergency
                         O




17     basis.
                         y
                      op




18                    Adversary 18-3042 is remanded.      I don’t want to
                   C




19     see more games like this.
                ial
               fic




20                    MR. SIMON:   Your Honor, what about sanctions for
          of




21     bad faith removal?
        Un




22                    THE COURT:   Well, that’s not going to happen

23     today.     There’s no emergency on that.

24                    MR. SIMON:   Okay.

25                    THE COURT:   All right.




                          JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 36 of 84
                                                                           19


1                    MR. SIMON:   All right.     That’s fine.

2                    THE COURT:   We’re in adjournment.

3                    MR. SIMON:   Thank you.

4             (These proceedings concluded at 11:19 a.m.)

5                                    * * * * *




                                                               k
                                                            ler
6                    I certify that the foregoing is a correct




                                                         tC
7      transcript to the best of my ability produced from the




                                                     ric
8      electronic sound recording of the proceedings in the above-




                                                  ist
9      entitled matter.




                                               lD
10     /S/ MARY D. HENRY


                                            nie
11     CERTIFIED BY THE AMERICAN ASSOCIATION OF
                                         Da
12     ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337
                                       is
                                    hr

13     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                  C



14     JTT TRANSCRIPT #58332
                                  of
                              e




15     DATE FILED:    MARCH 14, 2018
                           ffic




16
                        O




17
                        y
                     op




18
                  C




19
               ial
             fic




20
          of




21
        Un




22

23

24

25




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 37 of 84




                   EXHIBIT E
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 38 of 841/22/2014 11:08:19 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 269664
                                                                                                      By: ALEX CASARES




                                  CAUSE NO. 2013-61995

R. HASSELL & CO., INC., et al,                §       IN THE DISTRICT COURT OF
     Plaintiffs,                              §
                                              §
v.                                            §       HARRIS COUNTY, T E X A S
                                              §
HASSELL CONSTRUCTION CO.,                     §




                                                                               k
                                                                            ler
INC., et al,                                  §
       Defendants.                            §       125th JUDICIAL DISTRICT




                                                                         tC
                    Plaintiffs’ Response In Opposition to Defendants’




                                                                     ric
                    Motion to Reconsider Order Substituting Counsel




                                                                  ist
                           And Request for In Camera Hearing




                                                              lD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                          nie
       Plaintiffs ask the Court to deny defendants’ “Motion to Reconsider Order” allowing
                                                     Da
Silvia T. Hassell to substitute in as attorney for plaintiffs. Defendants’ request should be
                                                  is
                                                  hr

denied because the request is overly broad and, after notice to defendants’ counsel, plaintiffs
                                            C



can demonstrate that disqualification of Ms. Hassell would cause the plaintiffs undue
                                          of
                                       e




hardship. In support of this Response and request for an in camera hearing the plaintiffs
                                   ffic




would respectfully show the Court as follows:
                             y O




                            I. Introduction and Legal Authority
                          op
                       C




       1. The plaintiffs come before this Court in great need of immediate legal and
                    ial




equitable protections from harms being caused by the ongoing wrongful conduct of the
                 fic
            of




defendants as directed by their attorneys. Plaintiffs have been left without an adequate
          Un




remedy at law and seek this Court’s protection. It would be fundamentally unfair to

disqualify Ms. Hassell under the circumstances of this case. Part III of this Response details

the conduct of the defendants. Part IV of this Response details how the defendants have been

directed in their course of conduct by attorneys who labor under multiple conflicts of

interests which have worked to the detriment of both the plaintiffs and the defendants herein.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 39 of 84




             A. Defendants’ Request is Overly Broad and Is Part of an Effort
          to Silence Ms. Hassell’s Objections to the Multiple Conflicts of Interest
                           of the Attorneys for the Defendants

        2. Defendants’ request to disqualify Ms. Hassell is overly broad in that it seeks the

disqualification of Ms. Hassell from acting as “attorney, lawyer or legal advocate for on

behalf of Plaintiffs in this matter.” (Defendants’ proposed “Order” attached as Exhibit A.)




                                                                                k
                                                                             ler
The seeking of this overly broad prohibition is a further attempt by counsel for defendants to




                                                                          tC
prevent Ms. Hassell from serving as attorney for the plaintiffs in any manner. Counsel for




                                                                      ric
                                                                   ist
defendants have desired to silence Ms. Hassell’s asserted continuing objections to the




                                                               lD
multiple conflicts of interest of attorneys for the law firm of Coats Rose who have been



                                                           nie
representing the defendants in this litigation.
                                                       Da
       3. Defendants base their motion on Rule 3.08 of the Texas Rules of Professional
                                                      is
                                                  hr

Conduct. “Rule 3.08 is grounded principally on the belief that the finder of fact may become
                                             C



confused when one person acts as both advocate and witness.” Anderson Producing, Inc. v.
                                           of
                                        e




Koch Oil Co., 929 S.W. 2d (Tex. 1996).       As such Comment 8 to Rule 3.08 explains that
                                    ffic




“Rule 3.08 does not prohibit the lawyer who may or will be a witness from participating in
                              y O




the preparation of a matter for presentation to a tribunal. See, TEX. DISCIPLINARY R.
                           op
                        C




PROF'L CONDUCT 3.08 cmt. 8.” In re Bahn, 13 S.W.3d 865 at 873 (Tex. Civ. App. –
                     ial




Forth Worth 2000, orig. proceeding). Even an attorney who might otherwise have been
                 fic
            of




disqualified from representation at trial “can continue to participate in the client's case until
          Un




trial commences; he may continue to assist in pretrial matters such as drafting pleadings,

engaging in settlement negotiations, and assisting in trial strategy.” Id,. at 874, citing

Anderson Producing Inc. v. Koch Oil Co., 929 S.W.2d 416, 422 (Tex.1996).




                                                  2
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 40 of 84




       4. The overly broad prohibitions against Ms. Hassell began after she objected to

Coats Rose’s accepting of representation of the defendants against the plaintiffs in this

matter. Mr. Gaas immediately began to use the fact that Ms. Hassell is both an attorney and

a witness as a two-edged sword to attempt to prevent her participating in this case in any

manner as attorney for the plaintiffs: First, by instructing her to only make communications




                                                                                k
                                                                             ler
through him as attorney for the defendants (Exhibit B); and then, by refusing to communicate




                                                                          tC
with her at all on the grounds that she is a witness. (Exhibit C). The chilling consequences of




                                                                      ric
                                                                   ist
the conflicts of Coats Rose’s has ultimately destroyed any chance of the parties to engage in




                                                               lD
negotiations to mitigate harms herein or to effectuate a settlement.



                                                          nie
       5. A short-lived hope that when attorney Mickey Das appeared and answered this
                                                      Da
lawsuit on the defendants’ behalf instead of an attorney from Coats Rose, it meant that the
                                                    is
                                                hr

defendants had finally obtained un-conflicted legal representation. This hope has been
                                             C



dashed as the plaintiffs have now discovered that Mr. Das has intended to merely follow Mr.
                                          of
                                       e




Gaas’ lead and has engaged in the same type of conduct as Mr. Gaas which includes refusing
                                   ffic




to take or respond to Ms. Hassell telephone calls and refusing to meet or correspond with Ms.
                              y O




Hassell to discuss possible settlement of all or part of the issues in this and other pending
                           op
                       C




cases. Mr. Das even went so far as to fail to serve Ms. Hassell with pleadings in this case
                    ial




after she was substituted in as counsel for the plaintiffs by this Court. It has only just been
                 fic
            of




discovered by the plaintiffs that although Mr. Das is not associated with the law firm of
          Un




Coats Rose, Mr. Das owes his loyalties to Mr. Gaas in that they have been business partners

together for many years, extending from before the time this controversy began. (Exhibit D

hereto is a copy of the Texas Comptroller’s Office public filings pertaining to MDPG




                                                3
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 41 of 84




Holdings 1, LLC an entity which has been jointly owned and controlled by Mickey Das and

Patrick Gas since 2007.)

         B. The Undue Hardship Exception to Rule 3.08 Particularly Applies Herein
Because it is the Conduct of the Defendants and their Attorneys Which Has Caused the
                     Plaintiffs’ Extreme and Continuing Hardships

       6. As set out in Section III to this Response disqualification of Ms. Hassell would




                                                                               k
                                                                            ler
result in substantial hardships to the plaintiffs. Ms. Hassell has made timely notice of such




                                                                         tC
hardships to the attorneys for the defendants prior to the filing of the motion to substitute her




                                                                     ric
                                                                  ist
as attorney for plaintiffs. (Exhibit E.) Thus, the Exception of Rule 3.08(5) applies.




                                                              lD
       7. The importance of timely notice is discussed by the Court’s in In re Bahn:



                                                          nie
   We note that relator did not ensure Phelps's ability to testify and represent relator by
                                                      Da
   sending a letter to opposing counsel pursuant to rule 3.08(a)(5). See TEX.
   DISCIPLINARY R. PROF'L CONDUCT 3.08 (a)(5). Although the case law supports
                                                    is
   what appears to be an automatic hardship exception, Phelps did not send the letter to
                                                hr

   opposing counsel until August 6, 1999, three days after the motion to disqualify was
                                             C



   filed. See Ayres, 790 S.W.2d at 557; In re A.M., 974 S.W.2d at 864; see also TEX.
   DISCIPLINARY R. PROF'L CONDUCT 3.08(a)(5). Based on this fact, Phelps's notice is
                                          of




   surely not "prompt." TEX. DISCIPLINARY R. PROF'L CONDUCT 3.08(a)(5). Thus,
                                       e




   Phelps waited too long to rely on this exception. See TEX. DISCIPLINARY R. PROF'L
                                   ffic




   CONDUCT 3.08 cmt. 7 (stating one of the purposes of prompt notification is to "prevent[
   ] the testifying lawyer from creating a 'substantial hardship,' where none once existed, by
                                O




   virtue of a lengthy representation of the client in the matter at hand").
                              y
                           op




In re Bahn, supra at 874 (emphasis added).
                       C




       8. Ms. Hassell’s notice was made to the defendants’ counsel just weeks after the case
                    ial
                 fic




was filed and before commencement of formal discovery. Defendants have not contended
            of
          Un




that the notice was not prompt. In addition, the plaintiffs can demonstrate that counsel for

defendants has been extensively informed of the circumstances constituting the substantial

hardships to the plaintiffs both as a result of the continuing conduct of the defendants and as

a result of the conflicted representation of the attorneys for the defendants.




                                                4
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 42 of 84




       9. The plaintiff “clients” in this case are corporations wholly owned by Royce and

Silvia Hassell as community property and controlled by Royce. The conduct of the

defendants made the subject of plaintiffs’ suit occurred at a time when Royce was going

through a prolonged period of serious illness which included a kidney transplant. Members

of Royce’s own family participated in the actions which ultimately resulted in the defendant




                                                                               k
                                                                            ler
corporations wrongfully taking the assets of the plaintiffs leaving the plaintiffs with no




                                                                         tC
income, no cash flow, and no jobs in progress such that plaintiffs are now unable to obtain




                                                                     ric
                                                                  ist
counsel to represent them before this Court. Leaving plaintiffs without legal representation




                                                              lD
before the Court would be unduly harsh and would not be in the interests of justice. Such a



                                                          nie
result would be especially harsh since the plaintiffs’ dire circumstances have been caused by
                                                      Da
the conduct of the defendants and their attorneys.
                                                    is
                                                hr

       10. Especially since disqualification would be such a drastic remedy in this situation,
                                             C



Exception 5 is applicable. Texas Courts have repeatedly recognized that:
                                          of
                                       e
                                   ffic




           Disqualification is a severe remedy. See Spears, 797 S.W.2d at 656;
           NCNB Tex. Nat'l Bank v. Coker, 765 S.W.2d 398, 400 (Tex.1989)
                                O




           (orig.proceeding). The courts must adhere to an exacting standard when
                              y




           considering motions to disqualify so as to discourage their use as a
                           op




           dilatory trial tactic. See Spears, 797 S.W.2d at 656. In order to prevent
                       C




           such misuse of the rule, the trial court should require the party seeking
           disqualification to demonstrate actual prejudice to itself resulting from
                    ial




           the opposing lawyer's service in the dual roles. See Ayres v. Canales,
                 fic




           790 S.W.2d 554, 558 (Tex.1990) (orig.proceeding) (citing TEX.
            of




           DISCIPLINARY R. PROF'L CONDUCT 3.08 cmt. 10).
          Un




In re Bahn, supra, 13 S.W. 3d at 873. The complexity and far reaching nature of this

litigation, in the midst of having to navigate multiple attorney conflicts, means it will take

hundreds of attorney hours to fully protect the plaintiffs and their claims. Defendants’

conduct has negatively impacted several lawsuits which were already pending before this




                                                5
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 43 of 84




case was filed. Defendants’ conduct will result in additional lawsuits from third parties

which have already been filed or have been threatened to be filed. And in the meantime,

after wrongfully freezing plaintiffs out of a joint venture and other business agreements, the

defendants are receiving and expending the income and cash flow from millions of dollars of

ongoing joint construction projects to the exclusion of the plaintiffs.




                                                                               k
                                                                            ler
                         II. Factual Background Pertaining to the Parties




                                                                         tC
       11. The plaintiffs (hereinafter jointly referred to as RHHC) are construction




                                                                     ric
                                                                  ist
companies wholly owned by Royce and Silvia Hassell as community property. Royce




                                                              lD
manages and controls the RHHC companies. Silvia Hassell received her law degree in 1982



                                                          nie
and practiced law for many years before essentially retiring from the practice of law in 1999
                                                      Da
following extensive surgery and chemotherapy as a result of breast cancer. Beginning in
                                                    is
                                                hr

2009 Royce’s health also began to deteriorate due to end stage kidney disease and the related
                                             C



effects of this illness. In November of 2011 Royce was blessed with receiving a kidney
                                          of
                                       e




transplant and is now much improved.
                                   ffic




       12. Defendant, Hassell Construction Co., Inc, is a construction company specializing
                              y O




in civil construction and roadways. The company was founded and is owned in part by
                           op
                       C




Royce’s father, James C. Hassell, and the “James C. Hassell Intervivos Trust” of which
                    ial




Royce is a co-equal beneficiary along with Royce’s three half-siblings from James’ second
                 fic




marriage, Phillip Hassell, Michael Hassell, Shawn Potts, and Royce’s half-sibling from
            of
          Un




James’ third marriage, Jason Hassell. Hassell Construction is managed and controlled by

James C. Hassell as CEO, and his three children from his second marriage, Phillip Hassell as

President, Michael Hassell as Vice President and Shawn Potts as secretary/treasurer.




                                                6
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 44 of 84




       13. Defendant Hassell Management Services, LLC. (hereinafter HMS) is a

corporation jointly owned, managed and controlled by Royce’s father, James C. Hassell, and

his three children from his second marriage who also control and manage Hassell

Construction Company, Inc., Phillip Hassell, Michael Hassell and Shawn Potts.

            III. Factual Background Pertaining to the Defendants’ Conduct




                                                                             k
                                                                          ler
       14. Plaintiffs filed this case to defend themselves from wrongful conduct of the




                                                                       tC
defendants, carried out through family members, during and following Royce’s serious




                                                                   ric
                                                                ist
health crisis which lasted several years. The defendants’ conduct surrounding the Hassell




                                                            lD
Joint Venture is one example.



                                                        nie
       15. The Hassell Joint Venture was proposed by Royce’s half-brother Phillip, as
                                                    Da
President of the defendant corporations, in August of 2012, just nine months after Royce’s
                                                  is
                                              hr

transplant. Phillip proposed that Royce’s wholly owned corporations “combine resources”
                                           C



and begin operating jointly with the defendants to obtain and pursue a profit. Royce’s
                                         of
                                      e




companies brought many assets to the venture including, but not limited to: the use of an
                                  ffic




extensive equipment inventory valued at approximately 2.5 million dollars; extensively
                             y  O




experienced personnel in several areas of construction and particularly including building
                          op
                       C




construction experience (an area of construction in which the defendant corporations were
                   ial




not qualified); Royce’s 40 years’ experience in the construction industry along with his
                fic
            of




management abilities as a result of his experience and educational background. When Phillip
          Un




presented the completed ‘combined resources’ Hassell Joint Venture agreement to a

combined meeting of employees of the plaintiffs and the defendants in September of 2012,

he stated words of the effect of, “from now on there is no more R. Hassell or Hassell

Construction, from now on there is just ‘Hassell.’” Simultaneously with the formation of the




                                              7
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 45 of 84




Hassell Joint Venture, Phillip proposed that Royce to come back to work for and “run the

office” of defendant Hassell Construction which Royce had previously managed as President

twenty years earlier before leaving to start his own companies. Royce agreed to this

arrangement and the family voted to make Royce an officer and director of Hassell

Construction and Chief Operating Officer of the company. In addition to the plaintiffs’




                                                                               k
                                                                            ler
interest in the “Hassell Joint Venture” the defendants also promised Royce a salary and profit




                                                                         tC
interest in the defendant, Hassell Construction Company.




                                                                     ric
                                                                  ist
       16. The Hassell Joint Venture and Royce’s employment for Hassell Construction




                                                              lD
simultaneously began in September of 2012. Phillip proposed that Royce “run the office” of



                                                         nie
the Hassell Joint Venture and of Hassell Construction. Phillip also proposed that he, Phillip,
                                                      Da
would “run the field” of the civil construction projects of the Joint Venture as well as any
                                                     is
                                                hr

pre-existing projects and any new projects which might be acquired by the plaintiffs or the
                                                C



defendants. According to Phillip, running the field included “supervising” the plaintiffs’
                                          of
                                        e




longtime field superintendant, Zef Garcia, who had “run the field” for the plaintiffs’ civil
                                   ffic




construction projects for over fifteen years.
                              y O




       17. Phillip proposed that to streamline costs of the Hassell Joint Venture the
                           op
                        C




plaintiffs’ employees should be combined into the defendant corporations and duplicative
                    ial




positions should be eliminated. Thereafter, Royce allowed the majority of plaintiffs’ long
                 fic
            of




time, experienced personnel to be paid through the defendants.
          Un




       18. Phillip proposed that to streamline costs of the Hassell Joint Venture Royce

should cause the plaintiffs to sell off any equipment of the plaintiffs which was duplicative of

equipment already owned by the defendants. Thereafter, Royce caused the plaintiffs to sell

off major part of the plaintiffs’ equipment fleet.




                                                8
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 46 of 84




       19. Phillip proposed that to streamline costs of the Hassell Joint Venture, the

accounting should be done at the Hassell Construction offices by Shawn, his sister.

Unfortunately, no joint venture accounting was maintained or provided to Royce.

       20. As the months went by it started becoming obvious that by causing the plaintiffs

to take the above actions in reliance on the existence of the Hassell Joint Venture, and by




                                                                               k
                                                                            ler
limiting Royce role as officer and director at Hassell Construction, and by preventing Royce




                                                                         tC
access to accounting data, the defendants had placed themselves in a position to seize control




                                                                     ric
                                                                  ist
of the assets of the plaintiff corporations, including jobs in progress and job income, which




                                                              lD
the defendants eventually did. It now appears the defendants took concerted, and perhaps



                                                         nie
preplanned, steps to completely freeze Royce out of the family business enterprise and seize
                                                     Da
control of his companies.
                                                   is
                                               hr

       21. Most critically for purposes of this Response, because the income of the Hassell
                                            C



Joint Venture was going from the owners through the defendants as part of the “accounting”
                                         of
                                       e




of the Hassell Joint Venture, the defendants have also been able to freeze the plaintiffs out of
                                   ffic




the receipt of any income. The defendants also refuse to reimburse the plaintiffs or account
                               O
                               y




for costs which the plaintiffs have expended both on for the Hassell Joint Venture jobs and
                            op
                       C




jobs of the plaintiffs and defendants which existed before the Hassell Joint Venture was
                    ial




formed. One day, the defendants simply changed the locks on the doors and even refused
                 fic
            of




Royce physical access to his own offices.
          Un




       22. At the time of the foregoing conduct, the parties and Royce had been jointly

working on over one hundred million dollars in construction contracts. Almost overnight the

effect of defendants’ wrongful conduct was to cause plaintiffs to go from involvement in and

prosecution of construction contracts totaling over $100,000,000 to being with no work, no




                                               9
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 47 of 84




jobs and no income. From one day to the next the plaintiffs were left with no income to pay

rent, utilities, insurance, salaries, equipment notes, vendors, or taxes, much less pay an

attorney the enormous fees it will take to pursue their claims.

       23. As this conduct continues the defendants are enjoying the benefits of utilizing the

funds from these projects to hire attorneys to represent their interests, leaving the plaintiffs




                                                                                k
                                                                             ler
with no funds to do the same.




                                                                          tC
              IV. Factual Background Pertaining to the Conflicts of Interest




                                                                      ric
                           of the Attorneys for the Defendants




                                                                   ist
                                                               lD
       24. To make matters worse the defendants are now directed in these actions by their




                                                           nie
retained attorney Patrick Gaas and the law firm of Coats Rose. Mr. Gaas and the law firm of

                                                       Da
Coats Rose have multiple conflicts of interest making their role as attorneys for the
                                                     is
defendants herein extremely egregious.
                                                 hr
                                             C



       25. The conflicts of Coats Rose have prevented the parties from engaging in
                                           of




settlement discussions, have exacerbated and at times even created the harms to the plaintiffs,
                                        e
                                    ffic




and have needlessly increased the cost of this and other pending litigation.     Although Mr.
                                O




Gaas has not made a formal appearance before this Court, he has been working through
                              y
                           op




attorney Mickey Das, counsel of record for the defendants.
                        C




       26. The conflicts of Mr. Gaas and the law firm of Coats Rose, first began when
                    ial
                 fic




members of the Hassell family, including Royce, jointly determined to make a legal
            of




consultation just two months after Royce’s transplant. This consultation was necessitated, in
          Un




large part, as a result of large losses which were being incurred by the parties in an ongoing

$15,000,000 construction project to construct the infrastructure and roadways for Exxon’s

new worldwide campus located in Springwoods, between Houston and the Woodlands.

(“Springwoods Project.”) The Exxon campus construction had begun in late August of 2011



                                                10
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 48 of 84




and was publicly contracted to the parties herein by Springwoods Realty Company (who had

sold the campus to Exxon in a contract negotiated by Coats Rose) and Harris County

Improvement District 18. Records now show that just weeks into the project Springwoods

Realty, and perhaps Harris County District 18, discovered that construction plans for Exxon’s

campus infrastructure and roads being constructed by the parties herein were defective.




                                                                                k
                                                                             ler
Springwoods and Harris County District 18 have now sued the engineers who designed the




                                                                          tC
plans, Walter P. Moore, for defective plans. However, during construction Springwoods




                                                                      ric
                                                                   ist
tried to hide the extent of the defects from the parties to this case, engaging in a string-a-long




                                                               lD
endeavor to keep the construction going so that they could meet Exxon’s exacting



                                                           nie
construction deadlines and reimbursement parameters which formed a part of the purchase
                                                      Da
agreement for the campus.
                                                     is
                                                hr

       27. By January of 2012 while the losses on the project were taking a toll on the
                                             C



parties herein, the family agreed to consult an attorney to best determine how to proceed
                                          of
                                        e




under all the circumstances. The family consultation was attended by attorneys Patrick Gas
                                   ffic




and Heather Anselin of Coats Rose, and Royce’s father and brother on behalf of the family.
                              y O




The attorneys gave advice which was then related to Royce and the other members of the
                           op
                        C




family who then jointly agreed to go forward based on the advice of Coats Rose. Thereafter,
                    ial




the parties completed construction of the Exxon campus in a timely manner but a at great loss
                 fic
            of




to the parties. A lawsuit for over five million dollars in damages is now pending against
          Un




Springwoods and Harris County District 18 in Cause No. 2012-42981; Hassell Construction

Co., Inc. v. Springwoods Realty Company and Harris County Improvement District #18; In

the 333rd Judicial District Court of Harris County, Texas.




                                                11
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 49 of 84




       28. What the plaintiffs did not know at the time this advice was obtained and what

the plaintiffs did not become aware of until just days ago in preparation of this Response,

was that Coats Rose had also represented Exxon, and had represented Exxon with regard to

the purchase of its campus from Springwoods Realty. A purchase deal which includes the

very same deadlines for construction which the parties herein were struggling to meet in




                                                                                k
                                                                             ler
January of 2012, and which included reimbursement agreements with regard to certain




                                                                          tC
construction work performed by the parties to this suit.




                                                                      ric
                                                                   ist
       29. Both the plaintiffs and the defendants previously had objected to another conflict




                                                               lD
of Coats Rose following the family consultation. In February of 2012 attorneys for Coats



                                                           nie
Rose, Hancock and Paul Catalano, substituted in as attorneys in a pending lawsuit styled
                                                       Da
“Cause No. 2011-70117, Gall Construction of America, Ltd. v. R. Hassell Builders, Inc., in
                                                     is
                                                 hr

the 295th Judicial Court of Harris County, Texas” which was a lawsuit involving a dispute
                                             C



between the plaintiff, R. Hassell Builders, Inc. and a subcontractor, Gall Construction, who
                                           of
                                        e




had underperformed on a job. Years before the case was filed by Gall, R. Hassell had made a
                                    ffic




claim against Gall’s bonding company, Safeco, for losses caused by Gall’s defective and
                              y O




untimely performance. The matter appeared resolved by offset to the subcontract price and
                           op
                        C




lay dormant for years until just prior to the expiration of the statute of limitations deadline,
                    ial




when Gall sued for the balance of the contract price. The plaintiffs then brought in Gall’s
                 fic




bonding company Safeco who by then had been bought out by Liberty Mutual. Coats Rose’s
             of
           Un




entry of appearance for Gall and Safeco/Liberty Mutual caused the parties to this case great

concern.

       30. Based on the Hassell family consultation wherein confidential financial and other

personal information had been confided to Coats Rose which would be relevant to the Gall




                                                12
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 50 of 84




case, Royce and Phillip wrote a letter objecting to Coats Rose’s representation. Royce and

Phillip were especially concerned in that Coats Rose was now undertaking representation of

Liberty Mutual against the plaintiffs. The Hassell’s objected to Coats Rose’ appearance

because of the confidential information which had been disclosed to Mr. Gaas and Ms.

Anselin in the earlier family consultation. The parties feared that Coats Rose would now




                                                                               k
                                                                            ler
able to use that information to benefit of its other clients Liberty Mutual/Safeco and Gall




                                                                         tC
Construction Company to the detriment of the plaintiffs and the defendants. (Since the




                                                                     ric
                                                                  ist
plaintiffs were not even aware at the time that Coats Rose also represented Exxon that




                                                              lD
particular objection was not even asserted.)



                                                          nie
       31. Despite the asserted objections Coats Rose proceeded to represent Gall and
                                                      Da
Liberty Mutual/Safeco against the plaintiffs. But, very tellingly in recognition that things
                                                    is
                                                  hr

were not quite right, Coats Rose purported to erect a “Chinese Wall” between lawyers in the
                                             C



firm such that they claimed information would not be shared between attorneys to the firm
                                          of
                                       e




regarding information by the differing clients.
                                   ffic




       32. The Gall case is still pending and has now been referred to arbitration. It is
                              y O




scheduled to go to trial in just a few months. The advice given to the defendants by Coats
                           op
                       C




Rose in this case will and has impacted the rights of Coats Rose’s other clients in the Gall
                    ial




litigation and has also impacted both the plaintiffs and the defendants in relation to that case.
                 fic
            of




       33. Another particular concern is that Coats Rose represents the bonding company,
          Un




Liberty Mutual, of Hassell Construction and the Hassell Joint Venture against the plaintiffs.

Both the plaintiffs and the defendants are co-indemnitors on behalf of Liberty Mutual for any

joint projects. The combined multiple conflicts of Coats Rose’s regarding the previous

advice given to the parties, the current representation of Liberty Mutual in a lawsuit against




                                               13
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 51 of 84




the plaintiffs, the representation of Exxon in the purchase from Springwoods which now

forms the basis of a suit by the parties to this case against Springwoods, and the

representation of the defendants against the plaintiffs to this case, have caused a complete

obstacle to the ability of the plaintiffs to have open and fair discussions with the defendants

in order to attempt to resolve the multiple issues in this case. The plaintiffs request an in




                                                                                k
                                                                             ler
camera hearing to present the extents of the harms these conflicts have caused.




                                                                          tC
       34. To add another layer of complexity to the conflicts, while all these conficts were




                                                                      ric
                                                                   ist
unfolding, Mr. Rose, of Coats Rose, became a board member of Harris County Improvement




                                                               lD
District 18 which is one of the named defendants in the Springwoods case and which Hassell



                                                          nie
Construction sued in July of 2012 to recover for the millions of dollars of losses incurred in
                                                      Da
constructing the public infrastructure for Exxon’s campus by the parties herein.
                                                    is
                                                hr

       35. The various conflicts of Coats Rose militate against their role in undertaking
                                             C



representation of one part of the Hassell family against the other in disputes that ultimately
                                          of
                                       e




involve the Springwoods litigation. The most egregious result of the conflicts, however,
                                   ffic




occurred when attorney Gaas called off settlement discussions because of his conflicts
                              y O




related to the Springwoods litigation. This notwithstanding that Mr. Gaas has been obtaining
                           op
                       C




information related to that case through Mr. Das, his co-counsel.
                    ial




       36. Believing, at first, that Mr. Das did not labor under the same conflicts as Mr.
                 fic
            of




Gaas, on several occasions Silvia Hassell called and wrote letters to him which have gone
          Un




unanswered. These letters and telephone messages implored Mr. Das to meet to discuss

ways to mitigate harms and settle some or all of the issues in this case. The letters explained

how Mr. Gaas’ conflicts are harming the plaintiffs and the defendants and asking him to help

ameliorate the harms such conflicts were causing to this and other pending cases; conflicts




                                               14
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 52 of 84




so extensive as to cause Mr. Gaas to, in his own words, “hire an ethics counsel out of his own

pocket.” Notwithstanding the obvious fact of the various conflicts of Coats Rose Mr. Gaas

has remained as counsel in the various matter and was, therefore, forced to walk out of a

meeting where the plaintiffs were to present their response to a settlement proposal of the

defendants because he claimed not to be want to or be able “to hear about Springwoods” or




                                                                                k
                                                                             ler
even how it is an integral part of this litigation. It is most telling that Mr. Gaas believed he




                                                                          tC
could not even listen to a settlement offer that involved discussion of the Springwoods matter




                                                                      ric
                                                                   ist
and considered that more important than representing the defendants in an imminent




                                                               lD
settlement.



                                                           nie
       37. Hours after Mr. Gaas cancelled settlement discussions and walked out of the
                                                        Da
settlement meeting without even listing to the plaintiffs’ response to the defendants’
                                                       is
                                                  hr

settlement proposal, which would have included a manner of jointly completing an
                                             C



$8,000,000 project, his clients took over the last project of the plaintiffs were working on, the
                                           of
                                        e




Harris County Emergency Response center, which the defendants would not even have been
                                    ffic




qualified to bid had it not been for the expertise brought to the table by the plaintiffs.
                              y O




       38. Because the plaintiffs believed that Mr. Das was not laboring under the same
                           op
                        C




conflicts as Coats Rose and was representing the defendants independently of the Coats
                     ial




Rose’s conflicts the plaintiffs have divulged information to him in efforts to settle this case.
                 fic
            of




Information which the plaintiffs now believe has been merely forwarded to Mr. Gaas to the
          Un




detriment of the plaintiffs and the defendants.

                                    Conclusion and Prayer


       39. The conduct of defendants in wrongfully taking and controlling the funds which

would have allowed the plaintiffs to retain other counsel, combined with the conflicted



                                                  15
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 53 of 84




conduct of the attorneys for the defendant, has caused substantial harms to the plaintiffs,

needlessly delayed this case and increased the costs of this litigation. It will take hundreds of

attorney hours to adequately understand and be able to pursue the remedies which the

plaintiffs require in light of the foregoing wrongs. It would take hundreds of attorney hours

to become familiar enough with all the pending causes of action encompassed by this




                                                                                k
                                                                             ler
controversy to determine how they are interrelated. It will take hundreds of attorney hours to




                                                                          tC
marshal the evidence necessary to pursue these claims. Unless the case settles, which is an




                                                                      ric
                                                                   ist
impossibility with the participation of lawyers from Coats Rose, the plaintiffs estimate that,




                                                               lD
at the end of the day, it will take hundreds of attorney hours before all the matters



                                                           nie
encompassed in this litigation are concluded. At this time, and due to the wrongful actions of
                                                       Da
the defendants, the plaintiffs have no way of committing to pay any attorney the enormous
                                                     is
                                                 hr

fees it will take to pursue the plaintiffs’ rights and remedies.
                                             C
                                           of
                                        e
                                    ffic
                              y O
                           op
                        C
                     ial
                 fic
            of
          Un




                                                16
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 54 of 84




       40. In light of the foregoing the plaintiffs request that this Court deny the defendants’

motion to reconsider the Court’s order of December 30, 2013, and allow Ms. Hassell to

continue to serve as attorney for plaintiffs. Additionally, the plaintiffs request such other and




                                                                               k
                                                                            ler
other and further relief to which they may be entitled.




                                                                         tC
                                                                     ric
                                                                  ist
                                              Respectfully submitted,




                                                              lD
                                              ____/s/________________________



                                                          nie
                                              Silvia T. Hassell
                                                      Da
                                              Attorney at Law
                                                    is
                                                hr

                                              State Bar Number 09205200
                                            C



                                              12512 Cutten Road, Suite A
                                          of




                                              Houston, Texas 77066
                                              Telephone: 713-725-0581
                                       e




                                              Telecopier: 713-665-0369
                                   ffic
                             y  O




                               CERTIFICATE OF SERVICE
                          op
                       C




       I hereby certify that a true and correct copy of this instrument was served on:
                    ial




               Micky Das, Esq.
                 fic




               Tyler & Das
            of




               2000 Bering Drive, Suite 401
          Un




               Houston, Texas 77057

attorney for defendants Hassell Construction Co., Inc. and Hassell Management Services
LLC. by telefacsimile to 713) 739-8347 on the 21 day of January, 2013.


                                              ______/s/_____________________
                                              Silvia T. Hassell




                                               17
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 55 of 84




                   EXHIBIT F
Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 56 of 84



                                                                      Pgs-1

                                                                      LD3PX




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 57 of 84                                 6/14/2018 12:23 PM
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 25292861
                                                                                                            By: janel gutierrez
                                                                                                  Filed: 6/14/2018 12:23 PM

                                       Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §    IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §    HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     113TH JUDICIAL DISTRICT


                 ORDER ON MOTION TO DISQUALIFY SILVIA HASSELL
                        AS COUNSEL FOR ROYCE HASSELL


        ON the 15th day of June, 2018, the Court considered the Motion to Disqualify Silvia

Hassell as counsel for Royce Hassell.        After considering the motion, the response, and the

arguments of counsel, the Court finds that the motion should be GRANTED.

        The Court finds that Royce Hassell is currently represented by the firm of Locke, Lord, and

it is unnecessary, and confusing, to allow Silvia Hassell to participate as counsel, and, particularly,

as lead counsel in this matter.

        It is, therefore, ORDERED that the Motion to Disqualify Silvia Hassell as counsel, and

lead counsel, for Royce Hassell is GRANTED.

        Signed this ____ day of ___________ 2018.




                                               MICHAEL LANDRUM, JUDGE PRESIDING
       Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 58 of 84                                          6/14/2018 1:06 PM
                                                                                            Chris Daniel - District Clerk Harris County
                                                                                                              Envelope No. 25294364
                                                                                                                     By: janel gutierrez
                                                                                                             Filed: 6/14/2018 1:06 PM

                                         CAUSE NO. 2016-87708

HASSELL CONSTRUCTION COMPANY,                           §    IN THE DISTRICT COURT OF
INC.,                                                   §
      Plaintiff                                         §
                                                        §
v.                                                      §    HARRIS COUNTY, TEXAS
                                                        §
ROYCE HASSELL and                                       §
SILVIA HASSELL,                                         §
      Defendants                                        §      113TH JUDICIAL DISTRICT

                RESPONSE TO ROYCE HASSELL'S ANTI-SLAPP MOTION1

        NOW COME PHILLIP HASSELL ("PH"), JASON HASSELL ("JH"), SHAWN POTTS

("SP"), and MICHAEL HASSELL ("MH") (collectively "Counter-Plaintiffs"), and in support of

this response, show as follows:

        1.       Royce Hassell's ("Royce") Anti-SLAPP motion under the Texas Citizen

Participation Act ("TCPA"), (the "Motion"), should be in all things denied.

        2.       First, the Motion is not properly maintainable under the TCPA because, under the

specific circumstances of this case, the TCPA does not apply. Second, even if the TCPA applies,

the Counter-Plaintiffs have shown, by clear and specific evidence included in the Appendix

attached hereto, and the referenced pleadings, that they can make out a prima facie case on each

of elements of the causes of action brought by them against Royce. Third, Royce has not and

cannot establish a valid defense, to the claims brought against him by the Counter-Plaintiffs.

        3.       Like always, context is everything. It is not only important, but paramount to an

understanding of the circumstances that lead to this dispute, and the reason that the claims of

Counter-Plaintiffs must be allowed to go forward. To disallow them, would deprive them of their

constitutional rights to petition and associate, which the TCPA is intended to protect.


1
  This response is made subject to the motion to allow limited discovery under section 27.006(b) of the TCPRC,
filed on June 12, 2018.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 59 of 84




       4.      The main action was initially filed by Hassell Construction Company, Inc.,

("HCCI") against Royce, and his spouse, Silvia Hassell ("Silvia'). It involved a request for a

declaration that Royce is not a shareholder in HCCI, and that Silvia Hassell, as his spouse, does

not have any community property interest in any HCCI shares, either. That action was filed on

December 22, 2016.

       5.      HCCI had difficulty serving Royce and Silvia and was forced to obtain an order for

substituted service. Royce and Silvia filed their original answer on April 19, 2017.

       6.      Pending at that time was an arbitration proceeding between HCCI, James C.

Hassell, and SP, only in her capacity as trustee on several deeds of trust, on one side, and Royce,

Silvia, and several companies they owned and operated, on the other side.

       7.      The arbitration hearing commenced on June 19, 2017. (As will be shown below,

none of the Counter-Plaintiffs were parties to the arbitration.)

       8.      Approximately a month before the start of the arbitration proceeding, specifically

on May 19, 2017, Royce filed a counterclaim against HCCI, and a third-party petition against his

siblings, PH, MH, and SP. MH was sued both individually and in his capacity as the trustee of the

James C. Hassell Intervivos trust ("Trust"). It is not entirely clear why Royce filed this action so

close to the beginning of the arbitration hearing, other than to maybe intimidate his siblings. What

is undisputed is that Royce made no efforts whatsoever to serve his siblings. The action remained

dormant until after the arbitrators issued their award.

       9.      The allegations in Royce's own counterclaim are essential to this response and the

request to deny the anti-SLAPP motion.

       10.     As seen in the attached and highlighted counterclaim, Royce alleged a myriad of

damages stemming from breaches of fiduciary duties by PH, MH and SP, due to their role in the




                                                  2
       Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 60 of 84




family business. See Appendix at Exhibit A. (Royce alleges that the breach of fiduciary duties

is based on a theory of confidential relationship between the siblings. See discussion of applicable

law, at paragraphs 31-34, infra.)

         11.      In direct response to those allegations, the siblings, joined by JH, another sibling of

Royce, filed their answer and their own counterclaim against Royce, predicated on the same theory

as advanced by Royce.

         12.      For Royce to now claim that his actions cannot be scrutinized in the same

proceeding in which he is scrutinizing the actions of his siblings, and based on the same theory of

recovery, is hypocritical, frivolous, and should not be allowed to form the basis of TCPA motion.

The TCPA was not intended to deprive a person from defending himself/herself in a legal

proceeding, either by asserting affirmative defenses or by asserting meritorious counter claims.

That is especially so when the theories of recovery, on both sides, mirror each other.

         13.      The claims of Counter-Plaintiffs are not barred by limitations.

         14.      Because the claims of Counter-Plaintiffs are asserted against Royce in the form of

a counter claim, they are not barred by limitations.2

         15.      There is no dispute that none of the Counter-Plaintiffs were parties to the

underlying arbitration.

         16.      Although it is true that SP was a party to the arbitration in her capacity as Trustee

on some of the Deeds of Trust at issue in the arbitration, she was not a party in that proceeding in

her individual capacity. It must be noted that Royce is suing her, in her individual capacity, in this




2
  Section 16.069 of the Civil Practice and Remedies Code permits a counterclaim or cross-claim to be brought not
later than the thirtieth day after a party's answer is due, providing it arises from the same transaction. The net effect
of section 16.069 is to disregard any applicable statute of limitations and to allow the counter or cross-claim even if
it would be time-barred if brought as an independent action. Tex.Civ.Prac. & Rem.Code Ann. § 16.069 (Vernon
1986). Barraza v. Koliba, 933 S.W.2d 164, 167 (Tex. App.—San Antonio 1996, writ denied)


                                                            3
         Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 61 of 84




case, by and through the same attorneys that represented him in the arbitration proceeding.3 Unless

Royce and his counsel in this case are merely trying to harass SP by suing her for matters already

addressed and determined in the arbitration proceeding, it must be assumed that they are doing so

recognizing the limited and specific capacity in which she appeared as a party in the arbitration.

           17.      The claim that the Counter-Plaintiffs were "virtually represented" in the arbitration

is frivolous and contrary to the actual agreements of the parties and rulings in that proceeding.

Specifically, various parties were attempted to be added, including, but not limited to, PH, MH

and SP.4 That request was denied as untimely by the arbitration Panel. 5 Therefore, those parties

were specifically excluded from the arbitration, and the unsupported claim of "virtual

representation" is just that, an unsupported claim.

           18.      Finally, JH and the Trustee were not parties in the arbitration proceeding, and were

never attempted to be added in that proceeding.

           19.      The claims, brought by the Counter-Plaintiffs, are not barred by res judicata,

nor are they a collateral attack on the arbitration Award. The other litany of alleged defenses

of waiver, ratification, estoppel, accord and satisfaction, and settlement, are simply not

applicable.

           20.      At the core of these arguments is the regret by Royce that some of his decisions and

positions in arbitration, left some doors open.

           21.      It must first be pointed out that, when it suits him, he is only too eager to walk

through those doors; however, is unwilling to accept that those open doors are not reserved for his

use alone.



3
    See Exhibit A.
4
    See motion to add parties, attached hereto as Exhibit B.
5
    See Panel Order No. 9, attached hereto as Exhibit C.


                                                               4
         Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 62 of 84




          22.      Specifically, as discussed supra, Royce is the one suing PH, SP, MH and the Trustee

in this matter. Additionally, as evidenced by his motion to modify the arbitration Award, he argued

strenuously that he needed to be allowed to proceed with claims against PH, MH and others, absent

which right, he would be "unilaterally disarmed".6 Stated differently, he recognized that the

siblings he sued might seek relief of their own, and wanted to make sure to retain all of his own

rights. He also took the position that neither PH, MH nor SP (individually), were parties to the

arbitration, nor entitled to any relief in the arbitration.7 To now claim otherwise, is frivolous, if

not outright sanctionable.

          23.      The fact is that the arbitration did not resolve the issues between the parties to this

proceeding, and Counter-Plaintiffs can pursue their claims, no matter how much Royce now

wished differently.

          24.      The Counter-Plaintiffs have standing to pursue their claims.

          25.      There is no dispute that Counter-Plaintiffs are beneficiaries of the Trust. It is also

undisputed that they filed their claims, inter alia, in their capacity as beneficiaries.

          26.      Generally, only personal representatives and heirs have standing to sue for recovery

of property on behalf of an estate. See, e.g., Fort Motor Co. v. Cammack, 999 S.W.2d 1, 4 (Tex.App.

—Houston [14th Dist] 1998, pet. denied) (citing Shepherd v. Ledford, 962 S.W.2d 28, 31

(Tex.1998)). Personal representatives and heirs have a justiciable interest in the estate property.

If a beneficiary has an interest in estate property under a probated will, then the beneficiary has

standing as an heir to sue for recovery of estate property. Houston v. Ludwick, 14-09-00600-CV,

2010 WL 4132215, at *3-4 (Tex. App. —Houston [14th Dist.] Oct. 21, 2010, pet. denied).




6
    See Royce's Motion to Modify Award, attached hereto as Exhibit D, at footnote 3, on pg.2.
7
    See Exhibit D, at pg. 3.


                                                           5
       Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 63 of 84




           27.    Royce, however, is trying to equate Counter-Plaintiffs' rights to those of

shareholders in a corporation. The case of Linegar v. DLA Piper LLP (US), 495 S.W.3d 276, 281

(Tex. 2016) is instructive and dispositive of that argument, as well.

           28.    In that case, DLA Piper argued that the plaintiff did not have standing to sue the

firm for malpractice because the firm had provided services to the corporation and not to the

plaintiff, a shareholder in that corporation, and because the loan in question was made by the

corporation and not the individual plaintiff.

           29.    The Texas Supreme Court disagreed with the Court of Appeals, and found that the

individual plaintiff did have standing:

           "There was evidence that Zaychan loaned the money to IdentiPHI because Linegar
           individually directed it to do so. And there was evidence that Linegar caused
           Zaychan to make the loan because of the assurances he individually and personally
           received from DLA Piper that the loan would be secure from loss. Under the
           circumstances, the loss on the original loan Zaychan made to IdentiPHI in March
           2008 fell substantively and directly on Linegar and gave him standing to seek
           recovery for the loss."

Linegar v. DLA Piper LLP (US), 495 S.W.3d 276, 281 (Tex. 2016)

           30.    The same factual pattern is present here. It was Counter-Plaintiffs, as family

members, that caused HCCI to loan money to Royce and Silvia and their companies, and it was

Counter-Plaintiffs, as family members, that agreed to authorize those loans because of assurances

made to them by Royce and Silvia, both as to repayment and as to the security in the form of deeds

of trust. Under the circumstances, the losses, caused by the positions taken by Royce and Silvia,

fall directly on the Counter-Plaintiffs, and that gives them standing to seek recovery for those

losses.8


8
  See Exhibit E attached hereto, representing just one of many misrepresentations, or outright "lies", told by Royce and
Silvia Hassell to the family members, (even invoking the name of God) to convince them, to their detriment and personal
loss, to keep advancing money to them. See also Exhibit F, a handwritten note from Royce Hassell to PH,
misrepresenting the need for the JV agreement. See also Exhibit G, broken promises and misuse of moneys loaned.


                                                           6
       Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 64 of 84




        31.      Further, Royce owed the family members fiduciary duties, based on the confidential

relationship between them that gave rise to an informal fiduciary relationship, breached those

duties when they made material misrepresentations to all family members, failed to disclose

material information to them, which, in turn, caused the family members to agree to certain loans,

albeit from a family controlled corporation, and suffered personal losses when those loans were

not repaid in full.9

        32.      In Texas, the law is clear that a party acts in a fiduciary capacity when "the business

which [it] transacts, or the money or property which [it] handles, is not [its] own or for [its] benefit,

but for the benefit of another person, as to whom [it] stands in a relationship implying or

necessitating great confidence and trust on the one part and a high degree of good faith on the other

part." See In re Jones, 445 B.R. 677, 706 (Bankr. N.D. Tex. 2011) (internal citation omitted)

(emphasis added). The Fifth Circuit recently stated the proposition more directly in citing the

Supreme Court: "control over funds belonging to others is the classic situation in which a fiduciary

duty arises." Lincoln General Ins. Co. v. U.S. Auto Ins. Services, Inc., 787 F.3d 716 (5th Cir. 2015).



        33.      Further, under Texas law, an informal fiduciary relationship arises from a

"confidential relationship" wherein one party "trusts in and relies upon another, whether the

relation is a moral, social, domestic or purely personal one." Schlumberger Tech. Corp. v.

Swanson, 959 S.W.2d 171, 176 (Tex. 1997). A party is justified in placing confidence in the belief

that another party will act in its best interest "where he or she is accustomed to being guided by

the judgment or advice of the other party, and there exists a long association in a business,

relationship, as well as personal friendship." Hoggett v. Brown, 971 S.W.2d 472, 488 (Tex. App.


9
 The myriad of material misrepresentations and omissions, are shown in the exhibits contained in the Appendix, and
supporting the allegations made in Counter-Plaintiffs’ counterclaim.


                                                        7
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 65 of 84




—Houston [14th Dist.] 1997, pet. denied). Stated differently, a confidential relationship may arise

"when the parties have dealt with each other in such a manner for a long period of time that one

party is justified in expecting the other to act in its best interest." Ritchie v. Rupe, 05-08-00615-CV,

2016 WL 145581, at *4 (Tex. App. —Dallas Jan. 12, 2016, pet. denied).

        34.     While the determination as to whether an informal fiduciary duty exists is not

subject to bright-line rules, many of the guiding principles dictate toward a determination that

Royce and his siblings had a "confidential relationship" giving rise to an informal fiduciary duty.

Where family members have a history of doing business together, under Texas law, an informal

fiduciary relationship exists. Flanary v. Mills, 150 S.W.3d 785, 794 (Tex. App. —Austin 2004,

pet. denied). In Flanary, the defendant was the plaintiff's uncle, was only six or seven years older

than plaintiff, and was like a brother to plaintiff when they were growing up. Id. The parties had a

history of doing business together, having been partners is at least one previous roofing business.

Id. The court held that this "ample evidence supports the finding that a fiduciary relationship

existed." Id. The same is true here with regard to the longstanding nature of the business

relationships. Moreover, as to the fiduciary duty relationship, the individuals involved here are all

family. Royce, SP, PH, MH and JH all grew up spending time together, and they engaged in

business dealings with each other--understandably, the siblings put their trust and confidence in

Royce to ensure that all promises he made to the family were fulfilled, and that he would not make

claims against the family business which Royce knew to be false.

        35.     The personal losses suffered by the Counter-Plaintiffs did not fully demonstrate

themselves, until the arbitration Award was issued. Now is the proper time for them to bring their

claims. The single asset of the Trust is its stock in HCCI. Value of HCCI has been materially

impacted by the actions and inactions of Royce, and its value reduced to nothing. The value of




                                                   8
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 66 of 84




each siblings’ shares in the Trust has been reduced to nothing. Compare the value of HCCI as of

June 30, 2016, to its current value, as of May 2018. See Exhibits H and I, respectively.

       36.     To the extent that some matters will be, by necessity, re-litigated, may be true, but

unavoidable. As shown above, Royce agreed that the Counter-Plaintiffs were not parties to the

arbitration, and that their claims were not adjudicated. He himself, is pressing claims against them,

but wants their claims, based on his own theory of recovery, dismissed. Other matters are however

new. For example, the garnishment initiated by Royce, will full knowledge of its impact on the

company, and the damages it would necessarily create, certainly occurred post arbitration. See

Exhibit J, T and U.

       37.     Royce's recitation of facts, as contained in the "Factual Background" section,

and the 50 separate exhibits attached to his motion, should be struck.

       38.     Royce, without providing an affidavit or declaration to support them, alleges a

factual narrative, spanning more than a decade, and attaches fifty separate exhibits, which present

a story, which is difficult, if not at times, impossible to follow, and which seem either irrelevant to

the dispute, or admittedly already determined in the now confirmed arbitration award. For

example, Royce sets out in great detail the alleged wrongdoing of a Richard Rose and the firm of

Coats, Rose. He fails to inform the Court however, that he sued Richard Rose and his firm, and

lost, ironically after that Court granted a TCPA motion to dismiss. The Court’s FOF and COL, are

attached hereto as Exhibit K. The case is now on appeal, but the district court’s dismissal, stands

for now. As another example, Royce set out in great detail the losses his companies allegedly

suffered due to actions of HCCI and its attorney, Bogdan Rentea, due to a non-suit of a case related

to the Springwoods project. Again, Royce fails to inform this Court, that the arbitrators denied

Royce’s claim for over $4.8MM, and that the matter is now closed. (See Arbitration award attached




                                                  9
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 67 of 84




to Royce’s motion). There are a myriad of other examples of irrelevant facts and exhibits, and the

fact remains that Royce’s motion is a factual and information “dump” intended to confuse,

obfuscate, and needlessly increase the cost of a response.

       39.     In order to be able to counter the narrative, and explore the relevance of the exhibits,

should the Court allow them to stand, the Counter-Plaintiffs should be allowed to conduct some

discovery. They have filed a separate motion related to that request, as allowed by the TCPA,

section 27.006(b).

       40.     As it now stands, however, the narrative and the exhibits should be struck.

       41.     This response is based upon, and supported by, the declaration of Phillip

Hassell, and the exhibits included in the attached Appendix. Further, to the extent pleadings

are referenced and attached, the Court is asked to take judicial notice of its files, as well as

the files and records of the other district courts of Harris County, Texas, in which those

pleadings are currently on file.

         42.    Though the TCPA initially demands more information about the underlying claim,

the Act does not impose an elevated evidentiary standard or categorically reject circumstantial

evidence. In short, it does not impose a higher burden of proof than that required of the plaintiff at

trial. We accordingly disapprove those cases that interpret the TCPA to require direct evidence of

each essential element of the underlying claim to avoid dismissal. In re Lipsky, 460 S.W.3d 579,

591 (Tex. 2015)

         43.    The Counter-Plaintiffs would respectfully urge, to the extent that the TCPA applies,

that they have met their burden of showing, by clear and specific evidence, support for each and

every element of their causes of action, and the inapplicability of Royce’s defenses.




                                                 10
          Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 68 of 84




            44.          An award of attorney fees, costs, expenses, or sanctions against Counter-

Plaintiffs is not justified under the circumstances presented here.

             45.        Royce is seeking attorney fees, cost, expenses and sanctions, under section 27.009

(a)(1) and (2) of the TCRPC.

             46.         The Court should deny the requested relief. Those provisions do not make such

an award mandatory. Subsection (a)(1) for example, is limited to an award of attorney’s fees, cost

and other expenses, “as justice and equity may require”. Under the circumstances presented here,

justice and equity would only be served by denying Royce any fees, costs or expenses, even if the

Court was persuaded that the Motion should be granted. Neither should the Court consider and

award any sanctions under subsection (a)(2), as no facts were presented by Royce justifying such

relief.

                  47.     Section 27.009 should not be used to chill any person’s right to file and attempt

to maintain meritorious claims, even if the Court ultimately finds that the action must be dismissed

for various reasons. Unless the action is determined to be without any possible merit, and patently

frivolous, the Court should not award attorney fees, cost and expenses, or otherwise sanction the

non-prevailing party.

                  48. Under the circumstances presented here, the Counter-Plaintiffs would argue that

the Court should in fact find that the TCPA motion was filed for delay, and award Counter-Plaintiffs

their attorney fees and costs, under subsection (b).

                                                   PRAYER

           WHEREFORE, PREMISES CONSIDERED, the Counter-Plaintiffs pray that Royce's

TCPA motion be in all respects denied, and that they be granted such other and further relief to

which they may show themselves justly entitled.




                                                       11
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 69 of 84




                                             Respectfully Submitted,

                                             RENTEA & ASSOCIATES
                                             700 Lavaca, Suite 1400-2678
                                             Austin, Texas 78701
                                             (512) 472-6291
                                             (512) 472-6278 Facsimile
                                             brentea@rentealaw.com


                                             By: /s/ Bogdan Rentea
                                               Bogdan Rentea
                                               State Bar No. 16781000
                                             ATTORNEY FOR COUNTER-PLAINTIFFS



                                CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that on June 14th, 2018, all counsel of record, who
have registered with the e-filing service, or who could be located on the e-filing system, were
served with a copy of the foregoing Response to Anti-SLAPP Motion via the Court's e-filing
system. An email was also sent to all counsel of record with a copy of this pleading.




                                               12
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 70 of 84




                                 CAUSE NO. 2016-87708

 HASSELL CONTRUCTION CO., INC., et al.,        §          IN THE DISTRICT COURT OF
     Plaintiffs,                               §
                                               §
 V.                                            §             HARRIS COUNTY, TEXAS
                                               §
 ROYCE HASSELL, et al.,                        §
    Defendants.                                §             113th JUDICIAL DISTRICT

                                        APPENDIX

TAB 1       Declaration of Phillip Hassell

TAB 2       Exhibits

Exhibit A   Original Counterclaim and Third Party Petition of Royce Hassell
            filed in Cause No. 2016-87708 on May 19, 2017

Exhibit B   Motion to Join Additional Parties of RHHC and Royce and Sylvia Hassell
            filed in the arbitration proceeding.

Exhibit C   Order No. 9 entered on December 22, 2017 in arbitration proceeding

Exhibit D   Respondents’ Motion to Modify the Arbitration Award
            filed in arbitration proceeding on December 27, 2017

Exhibit E   Royce Hassell action plan

Exhibit F   Royce Hassell handwritten note to Phil Hassell

Exhibit G   Emails between Royce Hassell, Shawn Potts, Michael Hassell, and Phillip Hassell
            dated March 31, 2011

Exhibit H   HCCI annual financial statements, exhibit in arbitration proceeding

Exhibit I   Hassell Construction Company, Inc. Balance Sheet as of May 3, 2018

Exhibit J   Affidavit of Royce J. Hassell dated April 10, 2018

Exhibit K   Findings of Fact and Conclusions of Law
            entered in Cause No. 2015-29275 on March 30, 2016

Exhibit L   Letter from Sylvia Hassell to Andrew Barton with American Arbitration Association
            dated May 2, 2014

Exhibit M   Royce Hassell emails with bonding company
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 71 of 84




Exhibit N   AIC Contractor’s Qualification Statement dated September 29, 2010 with forged
            signature of Phillip Hassell

Exhibit O   2008 Submission to Safeco

Exhibit P   Email from Douglas Fountain with Arch Insurance re declination dated February 6,
            2008

Exhibit Q   Email between Michael Kremheller, Robert Overbey, and Royce Hassell re
            International Fidelity Insurance Company declination dated January 23, 2008 and
            February 6, 2008

Exhibit R   2008 SureTec General Indemnity Agreement & Bonding Line

Exhibit S   R. Hassell Holding Companies, Inc. Financial Statements as of September 30, 2011

Exhibit T   Garnishee CommunityBank of Texas, N.A.’s Verified Original Answer and Request
            for Attorney’s Fees

Exhibit U   UCC Financing Statement filed August 21, 2008 and UCC Financing Statement
            Amendment filed August 25, 2017

Exhibit V   Email from Liberty Mutual re HCCI Financials dated November 14, 2013

Exhibit W   Email from Royce Hassell to Phil Hassell, Shawn Potts, and Michael Hassell re
            payables

Exhibit X   Options Letter from Royce

Exhibit Y   Correspondence with Notes – 2008 re BondPro

Exhibit Z   Fraud on Copier Lease
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 72 of 84




                                        Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                        §      IN THE DISTRICT COURT OF
INC.,                                                §
       Plaintiff                                     §
                                                     §
V.                                                   §      HARRIS COUNTY, TEXAS
                                                     §
ROYCE HASSELL and                                    §
SILVIA HASSELL,                                      §
      Defendants                                     §       l 13TH JUDICIAL DISTRICT


                            DECLARATION OF PHILLIP J. HASSELL



        1.        My name is Phillip J. Hassell. My date of birth is 2/11/1966 and my address is
26903 Candaba Drive, Magnolia, Texas, 77354.
        2.        I am a CounterPlaintiff in this action.
        3.        I make this Declaration in support of the Response ("response") to Royce Hassell's
AntiSLAPP Motion ("motion").
        4.        I have reviewed the Exhibits included in the Appendix attached to the response, and
all documents are authentic, and represent a true and correct copy, and, if not directly authored or
received by me, represent true and correct copies obtained from the sources indicated, and shared
with Royce Hassell in this or other proceedings.
        5.        I have read the factual allegations in the counterclaim filed against Royce Hassell,
and they are all true and correct, including, but not limited to the facts stated in section I, 2c,d,e,f,g,h
and i, thereof.
        6.        I have reviewed the exhibits referenced in the counterclaim filed against Royce
Hassell, and all exhibits are authentic, and true and correct copies.
        7.        I have reviewed the factual allegations in the response, and they are all true and
correct and within my personal knowledge.
        8.        I declare under penalty of perjury that the facts stated herein are within my personal
knowledge, and are true and correct.                                 "' \ ~
      Executed in Harris County, State of Texas, on the         1';~day of June, 2018.




                                                                                                   TAB 1
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 73 of 84




                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                    §              IN THE DISTRICT COURT
INC.,                                        §
      Plaintiff,                             §
                                             §
v.                                           §              HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL and                            §
SILVIA HASSELL,                              §
      Defendants.                            §              113th JUDICIAL DISTRICT


            ORIGINAL COUNTERCLAIM AND THIRD PARTY PETITION OF
                             ROYCE HASSELL

       COMES      NOW      Defendant/Counter-Plaintiff/Third-Party     Plaintiff   Royce   Hassell

(“Royce”) and files this Original Counterclaim and Original Third-Party Petition against

Plaintiff/Counter-Defendant Hassell Construction Co., Inc. (“HCCI”), Third-party defendant

Michael Hassell (“Michael”), Third-party defendant Phillip Hassell (“Phillip”), Third-party

defendant Shawn Hassell Potts (“Shawn”), and the Trustee of the James C. Hassell Intervivos

Trust (“Trustee”) and, in support thereof, respectfully shows the Court as follows:

                                           PARTIES

       1.      Counter-plaintiff Royce Hassell is an individual residing in Harris County, Texas.

Counter-plaintiff Royce Hassell is an interested person as defined in the Property Code under §

111.004.

       2.      Counter-defendant, Hassell Construction Company, Inc., is a Counter-Defendant.

HCCI has appeared in this case and may be served through its counsel of record.

       3.      Third-party defendant Michael Hassell (“Michael”) is employed by Hassell

Management Services, LLC (“HMS”) and resides in Harris County, Texas. He may be served




                                              Exhibit
                                                A
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 74 of 84




with this suit at his usual place of employment, Hassell Management Services, 12211 Duncan

Road, Houston, TX 77066 or wherever he may be found.

         4.    Third-party defendant Trustee of James C. Hassell Intervivos Trust ("Trustee") is

currently Michael Hassell. The Trustee may be served by serving Michael Hassell, at his usual

place of employment, Hassell Management Services, 12211 Duncan Road, Houston, TX 77066

or wherever he may be found.

         5.    Third-party defendant Phillip Hassell (“Phillip”) is employed by HMS and resides

in Harris County, Texas. He may be served with this suit at his usual place of employment,

Hassell Management Services, 12211 Duncan Road, Houston, TX 77066, or wherever he may be

found.

         6.    Third-party defendant Shawn Hassell Potts (“Shawn”) is employed by HMS and

resides in Harris County, Texas.     She may be served with this suit at his usual place of

employment, Hassell Management Services, 12211 Duncan Road, Houston, TX 77066, or

wherever she may be found.

                                 JURISDICTION & VENUE

         7.    The Court has jurisdiction over the parties because all parties are residents of

Harris County, Texas, and HCCI's principal place of business is in Harris County, Texas. Venue

is proper in this county because the actions made the subject of this suit have occurred primarily

in Harris County, Texas.

         8.    The Court has subject matter jurisdiction over this proceeding because the amount

in controversy exceeds this Court's minimum jurisdiction requirement. Pursuant to Rule 47 of

the Texas Rules of Civil Procedure, Counter-plaintiff seeks monetary relief in excess of
       Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 75 of 84




$1,000,000 as well as declaratory relief pursuant to Chapter 37 of the Texas Civil Practice and

Remedies Code.

                                    DISCOVERY CONTROL PLAN

        9.       Discovery in this case should be conducted under Level 3 of the Texas Rules of

Civil Procedure §190.4.

                                       FACTUAL BACKGROUND

        10.      Royce Hassell (“Royce”) has been a shareholder in HCCI since 1979. In 1986,

Royce and his four siblings (the children of Royce’s father, James C. Hassell) became equal

beneficiaries in the James C. Hassell Intervivos Trust ("JCH Trust").1 The purpose of forming

the JCH Trust was to convey equal beneficial ownership interest in HCCI to each of James

Hassell’s children. Upon information and belief, the JCH Trust is the majority shareholder of

HCCI. Consequently, in addition to his individually owned shares, Royce also holds beneficial

ownership of HCCI shares.2

        11.        Royce was appointed and served as the original Trustee of the JCH Trust from

1986 until October of 1999 when Royce stepped down in order to take care of his ailing wife.

Third-party Defendant Michael Hassell, Royce's brother and also a beneficiary of the JCH Trust,

has served as Trustee since 1999. Unfortunately, Michael has failed to fulfill his obligations and

responsibilities as Trustee and has not complied with his fiduciary duties in good faith.

        12.      Upon information and belief, Michael is believed to have allowed a life insurance

policy of James C. Hassell, which provides funds to the JCH Trust, to lapse. Michael required


        1
            The beneficiaries of the JCH Trust are the five children of James C. Hassell (“JCH”). Royce Hassell is
JCH's only child from his first marriage; Michael Hassell, Phillip Hassell, and Shawn Hassell Potts are JCH's
children from his second marriage; and Jason Hassell is JCH's only child from JCH's third marriage. The children of
JCH, all adults, are each equal, per stirpes, undivided beneficiaries of the JCH Trust. Among the assets of the JCH
Trust is the majority of HCCI’s shares.
          2
            Defendants Royce and Silvia Hassell have been married since 1978. Silvia Hassell is a shareholder of
HCCI by virtue of her community property interest in the shares owned by Royce Hassell.
        Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 76 of 84




Royce’s assistance to reinstate the life insurance policy. In addition to Michael’s negligent

oversight of the life insurance policy, Michael has greatly reduced the value of the JCH Trust by

losing and/or transferring valuable trust assets out of the JCH Trust. In fact, the JCH Trust is a

spendthrift trust which by its terms does not permit the alienation of ownership by its

beneficiaries.

         13.     Royce has been a continuous shareholder of HCCI since acquiring shares of

HCCI in 1979, as well as his ownership in HCCI by virtue of his status as a beneficiary of the

JCH Trust beginning in 1986. Royce has not transferred or sold his shares in HCCI to any party.

         14.     In 2012, Royce was appointed to act as HCCI’s Chief Operating Officer. But he

was not employed by HCCI. Rather he was employed as COO by HMS and leased as employee

by HCCI.

         15.     HMS is owned and managed by Royce’s family members, including but not

limited to Michael and Phillip. Royce has no ownership or management role in HMS.

         16.     Nevertheless, in 2013, Royce was purportedly terminated from his role in HCCI

by HMS, Phillip, and Michael, which allegedly included a loss of his ownership in HCCI.

Royce maintains that this termination was wrongful and that he still is an owner of HCCI,

through his direct ownership in HCCI as well as his status of beneficiary in the JCH Trust.

         17.     Despite his continuous status as a shareholder of HCCI, Royce has been denied

access to the corporate records of HCCI and the Trust records of the JCH Trust by Michael and

the other beneficiaries of the JCH Trust. As a shareholder and a beneficiary, Royce has a right to

inspect these records, and denial by Michael, Phillip, and HCCI constitute breaches of fiduciary

duty, violations of the Texas Trust Code, and violations of the Texas Business Organizations

Code.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 77 of 84




       18.     Further, Michael has pledged the JCH's Trust assets to secure bonding, insurance

and banking accommodations to personally benefit only selected beneficiaries of the JCH Trust

and to perpetuate frauds. According to the Texas Secretary of State Office public records, in

approximately 2005-2006 and without Royce Hassell's knowledge, Michael Hassell voted the

JCH Trust shares in favor of HCCI merging with another corporation in which Royce Hassell

owns no interest, Hassell Contractors, Inc. However, because Royce Hassell has been denied

access to the corporate records of HCCI and the records of the JCH Trust, and these transactions

have not been disclosed to Royce Hassell, Royce Hassell has been unable to discover all the

events which have transpired within HCCI to affect his direct stock ownership in HCCI and his

beneficial ownership interest through the JCH Trust.

       19.     Additionally, Michael Hassell has pledged the trust assets of the JCH Trust to co-

indemnify Liberty Mutual and now perhaps other sureties, as surety and a beneficiary of a

General Agreement of Indemnity for projects performed by HCCI to the exclusion of Royce

Hassell. Thus, it now appears that on all projects being performed by HCCI, the JCH Trust

assets including Royce Hassell's undivided interest, are at risk.

                                     CAUSES OF ACTION

       Count I: Breaches of Fiduciary Duties by Michael Hassell and Trustee

       20.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       21.     Michael owes fiduciary duties to Royce and his heirs as Trustee of the JCH Trust

of which Royce is a beneficiary. Michael also owes fiduciary duties to Royce as an officer,

director, and beneficial shareholder of HCCI.

       22.     Michael has breached his fiduciary duties to Royce.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 78 of 84




       23.     Michael’s breaches of fiduciary duties resulted in injury to Royce and benefit to

Michael and HCCI.

       Count II: Violation of the Texas Trust Code by Trustee

       24.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       25.     Michael owes fiduciary duties to Royce and his heirs as Trustee of the JCH Trust,

of which Royce is a beneficiary.

       26.     Under the Texas Trust Code, Trustee was responsible to Royce for the trust

property pursuant to the requirements of Section 114.001 of the Trust Code, including the trust

property’s management, supervision, and safeguarding.

       27.     Trustee has breached his fiduciary duties to Royce by actions, including but not

limited to its duty of trust, in failing to appropriately manage, supervise, and safeguard the trust

property.

       28.     In addition, not only has Trustee failed to comply with his duty of disclosure to

beneficiaries under the Texas Trust Code, Trustee has repeatedly denied Royce access to records

regarding the JCH Trust, for almost four years despite continuous requests for access to such

information.

       29.     Royce suffered damages as a result of Michael’s violation of his duties under the

Texas Trust Code.

       Count III: Knowing Participation in Breaches of Fiduciary Duties

       30.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       31.     Michael owes a fiduciary duty to Royce as Trustee of the JCH Trust of which

Royce is a beneficiary.

       32.     Phillip and Shawn are aware of the fiduciary relationship.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 79 of 84




       33.     By participating in the termination of Royce’s ownership in HCCI and preventing

Royce from viewing the books of HCCI and the JCH Trust, Phillip and Shawn participated in the

breach of the fiduciary relationship.

       34.     Phillip and Shawn participated in the breach of fiduciary duties that caused

damage to Royce.

       Count IV: Breaches of Fiduciary Duties by Phillip Hassell

       35.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       36.     Phillip owes fiduciary duties to HCCI as an officer of HCCI.

       37.     Phillip Hassell is President of Hassell Management Services, LLC and Hassell

Construction Company, Inc. As President, Phillip owes a fiduciary duty to HCCI. Further,

based on the relationship between Phillip and Royce and Royce’s longtime confidence placed in

Phillip in his role in the family businesses, Phillip owes Royce a fiduciary duty.

       38.     Phillip Hassell owes HCCI and Royce a duty of loyalty, duty to disclose material

information, the duty not to engage in self-dealing, and the duty not to harm the company for

personal gain. Phillip breached his duties by, among other things, refusing to make distributions

to Royce and engaging in transactions as an interested director.

       39.     Phillip Hassell has violated his fiduciary obligations to HCCI and HCCI’s

shareholders by using HCCI's corporate name to perpetuate frauds for his personal benefit.

Phillip Hassell's use of the JCH Trust's assets to obtain benefits for himself and Hassell

Management Services, LLC to the detriment of HCCI is a continuing breach of his fiduciary

duties as an officer and director of HCCI to HCCI and its shareholders.

       Count V: Violations of the Texas Business Organizations Code

       40.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 80 of 84




       41.     Royce is a shareholder in and owner of HCCI.

       42.     Under Section 3.153 of the Texas Business Organizations Code, among others,

Royce is entitled to examine the books and records of HCCI.

       43.     HCCI, Phillip, and Michael have refused to allow Royce to inspect the corporate

records of HCCI, causing Royce damages.

       Count VI: Aider and Abetter / Conspiracy Liability

       44.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       45.     Michael and Phillip have each conspired in and aided and abetted the respective

violations of fiduciary duties alleged above. Further, Shawn also aided and abetted in the

violations. They have all conspired in a deliberate attempt to deprive Royce of the benefits of his

interests in HCCI and the JCH Trust.

       Count VII: Fraud, Use of the Corporate Form as a Sham to Perpetuate a Fraud, and
       Fraudulent Concealment

       46.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       47.     As a beneficiary of the JCH Trust and as a shareholder of HCCI, Royce is entitled

to disclosure of pertinent information regarding the business.        However, facts have been

concealed from Royce Hassell. The doctrine of fraudulent concealment applies in this case and

defers the accrual of claims for breach of fiduciary duty. Such breaches may include acts in

violation of the Trust Code and other statutes.

       48.     Michael and Phillip Hassell, as Trustee of the JCH Trust and as President of

HCCI respectively, are continuing to use HCCI's corporate form as a sham and to perpetuate a

fraud on Royce Hassell and his heirs, among others.          Currently, Michael and Royce are

inconsistently using the JCH Trust's assets which include the majority ownership of HCCI stock

to obtain surety, insurance and banking accommodations to benefit themselves personally and
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 81 of 84




others to the detriment of the non-participating JCH Trust beneficiaries, namely Royce Hassell

and his heirs.

       49.       Additionally, they have also used HCCI's name to bring a serious of meritless

lawsuits to benefit Hassell Management and selected beneficiaries of the JCH Trust, while

failing to pursue and, in fact, non-suiting valuable and meritorious causes of actions against third

parties who have injured HCCI's interests.

       50.       Additionally, even the public records evidence that after ousting Royce Hassell as

the Chief Operating Officer of HCCI, HCCI has been mismanaged by the owners of Hassell

Management Services, LLC. For instance, due to apparent mismanagement HCCI was recently

cited by the U.S. Department of Labor's Occupational Safety and Health Administration for 16

safety violations, including six egregious willful violations and nine serious violations for failing

to protect workers inside an excavation and was subject to penalties of $423,900.

       51.       Despite having his ownership interests in HCCI at risk, Royce Hassell has been

denied access to both the corporate records of HCCI and the records of the JCH Trust. The

records being sought will undoubtedly disclose additional frauds which have been and are being

committed.

       52.       Unless immediate access to such records is permitted, Royce Hassell reserves the

right to seek an injunction pursuant to Tex. Bus. & Com. Code Ann. §24.008(a)(3) and to seek

the imposition of a receivership on certain assets of HCCI, as well as the removal of Michael

Hassell as Trustee of the JCH Trust. Specifically, the continuous refusal to grant Royce Hassell

access to the corporate records of HCCI and the trust records of the JCH Trust has obstructed

HCCI and the JCH Trust claims against third parties who have harmed and are harming HCCI as
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 82 of 84




a family owned corporation and the JCH Trust for the benefit of all five of JCH's children and

their descendants.

       Count VIII: Declaratory Judgment on Royce Hassell’s Ownership of HCCI

       53.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       54.     This Court has the power to “declare rights, status, and other legal relations

whether or not further relief is or could be claimed.” TEX. CIV. PRAC. & REM. CODE §

37.003. A person “whose rights, status, or other legal relations are affected by a statute,

municipal ordinance, contract, or franchise may have determined any question of construction or

validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a

declaration of rights, status, or other legal relations thereunder. Id. § 37.004.

       55.     Specifically, based on the controversies described above, Counter-plaintiff seeks

the following declarations from the Court:

               a.      the identity of and current ownership interest of HCCI’s shareholders;

               b.      Royce Hassell’s right to access HCCI’s books and records;

               c.      Royce Hassell’s right to an accounting of HCCI;

               d.      Royce Hassell’s right to access the JCH Trust’s books and records; and

               e.      Royce Hassell’s right to an accounting of the JCH Trust.

       Count IX: Attorneys’ Fees

       56.     Counter-plaintiff hereby incorporates all of the preceding paragraphs by

reference.

       57.     Counter-plaintiff has retained the law firm of Locke Lord LLP to prosecute its

claims in this matter. Accordingly, Counter-plaintiff is entitled to recover its attorneys' fees and
      Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 83 of 84




costs pursuant to Chapter 37 and Chapter 38 of the Texas Civil Practice and Remedies Code.

See TEX. CIV. PRAC. & REM. CODE §§ 37.009 and 38.001, et seq.

       58.     Counter-plaintiff also reserves the right to seek mandatory indemnification under

Texas Business Organizations Code 8.051, and/or Court-Ordered Indemnification under Texas

Business Organizations Code 8.052.

                                            PRAYER

       Counter-plaintiff Royce Hassell prays that Counter-defendant HCCI and Third-party

Defendants Michael Hassell, Shawn Hassell Potts, Phillip Hassell, and Trustee of the JCH Trust

be cited to appear and answer in this Court and that, upon final determination of the merits,

Counter-plaintiff be awarded his damages, attorneys' fees, pre- and post-judgment interest at the

highest rates allowed by law, costs of court, an accounting of HCCI, and all further relief,

whether by law or in equity, to which he may be justly entitled.

                                             Respectfully submitted,

                                             LOCKE LORD LLP


                                         By: ________________________
                                             DERRICK CARSON
                                             State Bar No. 24001847
                                             DEANNA WILLSON
                                             State Bar No. 24092759
                                             CHRISTIAN PEREZ
                                             State Bar No. 24098243
                                             2800 JPMorgan Chase Tower
                                             600 Travis St.
                                             Houston, Texas 77002
                                             dcarson@lockelord.com
                                             Deanna.willson@lockelord.com
                                             cperez@lockelord.com
                                             (713) 226-1197 - Telephone
                                             (713) 223-2622 - Facsimile

                                             ATTORNEYS FOR DEFENDANTS
                                             ROYCE AND SILVIA HASSELL AND
                                             COUNTER-PLAINTIFF ROYCE HASSELL
     Case 19-03452 Document 1-21 Filed in TXSB on 05/03/19 Page 84 of 84




                                CERTIFICATE OF SERVICE

      I certify that on May 19, 2017, a true and correct copy of this Original Claims of
Counter-Plaintiff Royce Hassell was served on the following counsel of record:

      Bogdan Rentea
      Rentea & Associates
      700 Lavaca, Suite 1400-2678
      Austin, Texas 78701
      (512) 472-6291
      (512) 472-6278 (facsimile)
      brentea@rentealaw.com




                                        _______________________________
                                        Deanna M. Willson
